Exhibit 10.16

SECOND AMENDED AND RESTATED

RECEIVABLES SALE AND SERVICING AGREEMENT

Dated as of February 12, 2007

by and among

EACH OF THE ENTITIES PARTY HERETO FROM TIME TO TIME

AS ORIGINATORS,

SIT FUNDING CORPORATION,

as Buyer,

and

SYNNEX CORPORATION,

as Servicer

Receivables Sale and Servicing Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND INTERPRETATION    2

Section 1.01.

   Definitions    2

Section 1.02.

   Rules of Construction    2 ARTICLE II TRANSFERS OF RECEIVABLES    2

Section 2.01.

   Agreement to Transfer.    2

Section 2.02.

   Grant of Security Interest    4

Section 2.03.

   Originator Support Agreement    4

Section 2.04.

   Originators Remain Liable    5 ARTICLE III CONDITIONS PRECEDENT    5

Section 3.01.

   Conditions Precedent to Initial Transfer    5

Section 3.02.

   Conditions Precedent to all Transfers    6 ARTICLE IV REPRESENTATIONS,
WARRANTIES AND COVENANTS    7

Section 4.01.

   Representations and Warranties of the Transaction Parties    7

Section 4.02.

   Affirmative Covenants of the Originators    14

Section 4.03.

   Negative Covenants of the Originators    20

Section 4.04.

   Breach of Representations, Warranties or Covenants    23 ARTICLE V
INDEMNIFICATION    23

Section 5.01.

   Indemnification    23

Section 5.02.

   Indemnities by the Servicer.    25 ARTICLE VI MISCELLANEOUS    27

Section 6.01.

   Notices    27

Section 6.02.

   No Waiver; Remedies    27

Section 6.03.

   Successors and Assigns    28

Section 6.04.

   Termination; Survival of Obligations.    28

Section 6.05.

   Complete Agreement; Modification of Agreement    29

Section 6.06.

   Amendments and Waivers    29

Section 6.07.

   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.    29

Section 6.08.

   Counterparts    31

Section 6.09.

   Severability    31

Section 6.10.

   Section Titles    31

Section 6.11.

   No Setoff    31

Section 6.12.

   Confidentiality.    31

Section 6.13.

   Further Assurances.    32

 

Receivables Sale and Servicing Agreement

i



--------------------------------------------------------------------------------

Section 6.14.

   Fees and Expenses    33

Section 6.15.

   Nonrecourse Obligations    33 ARTICLE VII SERVICER PROVISIONS    33

Section 7.01.

   Appointment of the Servicer    33

Section 7.02.

   Duties and Responsibilities of the Servicer.    34

Section 7.03.

   Collections on Receivables.    34

Section 7.04.

   Covenants of the Servicer    35

Section 7.05.

   Reporting Requirements of the Servicer    39 ARTICLE VIII EVENTS OF SERVICER
TERMINATION    39

Section 8.01.

   Events of Servicer Termination    39 ARTICLE IX SUCCESSOR SERVICER PROVISIONS
   41

Section 9.01.

   Servicer Not to Resign    41

Section 9.02.

   Appointment of the Successor Servicer    42

Section 9.03.

   Duties of the Servicer    42

Section 9.04.

   Effect of Termination or Resignation    43

Section 9.05.

   Power of Attorney    43

 

Receivables Sale and Servicing Agreement

ii



--------------------------------------------------------------------------------

EXHIBITS, SCHEDULES AND ANNEXES

 

Exhibit 2.01(a)    Form of Receivables Assignment Exhibit 2.01(c)(ii)    Form of
Subordinated Note Exhibit 2.03    Form of Originator Support Agreement Exhibit
9.05    Form of Power of Attorney Schedule 4.01(b)    Jurisdiction of
Organization; Executive Offices; Collateral Locations; Corporate, Legal and
Other Names; Identification Numbers Schedule 4.01(d)    Litigation Schedule
4.01(h)    Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt
Schedule 4.01(i)    Tax Matters Schedule 4.01(j)    Intellectual Property
Schedule 4.01(m)    ERISA Schedule 4.01(t)    Deposit and Disbursement Accounts
Schedule 4.02(g)    Corporate, Legal and Trade Names Annex 7.05    Reporting
Requirements of the Servicer Annex X    Definitions Annex Y    Schedule of
Documents Annex Z    Financial Tests

 

Receivables Sale and Servicing Agreement

iii



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING AGREEMENT (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, this “Agreement”), (a) is entered into as of February 12, 2007, by and
among each of the persons signatory hereto from time to time as Originators,
each an “Originator” and, collectively, the “Originators”), SYNNEX CORPORATION,
a Delaware corporation (“Parent”), in its capacity as servicer hereunder (in
such capacity, the “Servicer”) and SIT FUNDING CORPORATION, a Delaware
corporation (“Buyer”) and (b) amends and restates that certain Amended and
Restated Receivables Transfer Agreement, dated as of August 30, 2002, between
Parent as “Originator” and Buyer, as amended by that certain Amendment No. 1,
dated June 30, 2003, that certain Amendment No. 2, dated December 30, 2003, that
certain Amendment No. 3, dated December 13, 2004, that certain Amendment No. 4,
dated September 16, 2005, and that certain Amendment No. 5, dated May 17, 2006
(the “Existing Transfer Agreement”).

RECITALS

A. The Buyer is a special purpose corporation the sole shareholder of which is
the Parent.

B. Buyer has been formed for the sole purpose of purchasing all Receivables
originated by each Originator and to finance such Receivables under the Funding
Agreement.

C. Prior to the date hereof, each Originator has sold such Receivables or
contributed such Receivables to Buyer pursuant to the Existing Transfer
Agreement, and from and after the date hereof each Originator intends to sell,
and Buyer intends to purchase, such Receivables, from time to time, as described
herein.

D. In addition, the Parent may, from time to time, contribute capital to Buyer
in the form of Contributed Receivables or cash.

E. In order to effectuate the purposes of this Agreement and the Funding
Agreement, Buyer desires to appoint Parent to service, administer and collect
the Receivables securing the Advances pursuant to this Agreement and Parent is
willing to act in such capacity as Servicer hereunder on the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Receivables Sale and Servicing Agreement

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in Annex X.

Section 1.02. Rules of Construction. For purposes of this Agreement, the rules
of construction set forth in Annex X shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.

Section 1.03. Amendment and Restatement. Upon the satisfaction or waiver of the
conditions precedent set forth herein, (a) the terms and provisions of the
Existing Transfer Agreement shall be amended, superseded and restated in their
entirety by the terms and provisions of this Agreement and, unless expressly
stated to the contrary, each reference to the document, instrument or agreement
delivered in connection therewith shall mean and be a reference to this
Agreement, (b) this Agreement is not intended to and shall not constitute a
novation of the Existing Transfer Agreement or the obligations and liabilities
existing thereunder, (c) the commitment of each “Originator” and the “Buyer” (as
each is defined in the Existing Transfer Agreement) shall, on the Effective
Date, automatically be deemed restated and the only commitments shall be those
hereunder, (d) with respect to any date or time period occurring and ending
prior to the Effective Date, the rights and obligations of the parties to the
Existing Transfer Agreement shall be governed by the Existing Transfer Agreement
and the other Related Documents (as defined therein), and (e) with respect to
any date or time period occurring and ending on or after the Effective Date, the
rights and obligations of the parties hereto shall be governed by this Agreement
and the other Related Documents (as defined herein).

ARTICLE II

TRANSFERS OF RECEIVABLES

Section 2.01. Agreement to Transfer.

(a) Receivables Transfers. Subject to the terms and conditions hereof, each
Originator agrees to sell (without recourse except to the limited extent
specifically provided herein) or, in the case of the Parent, sell or contribute,
to Buyer on the Effective Date and on each Business Day thereafter (each such
date, a “Transfer Date”) all Receivables owned by it on each such Transfer Date
other than the Excluded Receivables, and Buyer agrees to purchase or acquire as
a capital contribution all such Receivables on each such Transfer Date. All such
Transfers by an Originator to Buyer shall collectively be evidenced by a
certificate of assignment substantially in the form of Exhibit 2.01(a) (each, a
“Receivables Assignment,” and collectively, the “Receivables Assignments”), and
each Originator and Buyer shall execute and deliver a Receivables Assignment on
or before the Effective Date.

(b) Determination of Sold Receivables. On and as of each Transfer Date, (i) all
Receivables other than the Excluded Receivables then owned by each Originator
(other than the Parent) and not previously acquired by Buyer shall be sold
immediately upon its creation, and

 

Receivables Sale and Servicing Agreement

2



--------------------------------------------------------------------------------

(ii) to the extent Receivables then owned by the Parent other than the Excluded
Receivables have not been contributed to Buyer in accordance with
Section 2.01(d), such Receivables shall be sold to Buyer (each such Receivable
sold immediately upon its creation pursuant to clauses (i) and (ii) above,
individually, a “Sold Receivable” and, collectively, the “Sold Receivables”).

(c) Payment of Sale Price. (i) In consideration for each Sale of Sold
Receivables hereunder, Buyer shall pay to the Originator thereof on the Transfer
Date therefor the applicable Sale Price therefor in Dollars in immediately
available funds. All cash payments by Buyer under this Section 2.01(c)(i) shall
be effected by means of a wire transfer on the day when due to such account or
accounts as the Originators may designate from time to time.

(ii) To the extent that the Sale Price of Sold Receivables exceeds the amount of
cash then available to Buyer, the applicable Originator hereby agrees to make a
subordinated loan (each, a “Subordinated Loan”) to Buyer in an amount not to
exceed the lesser of (i) the amount of such excess in satisfaction of the
equivalent portion of the Sale Price not paid in cash and (ii) the maximum
Subordinated Loan that could be borrowed without rendering Buyer’s Net Worth
less than the Required Capital Amount. The Subordinated Loans of an Originator
shall be evidenced by a subordinated promissory note substantially in the form
of Exhibit 2.01(c)(ii) hereto (a “Subordinated Note”) executed by Buyer and
payable to such Originator. The Subordinated Loans shall bear interest and be
payable as provided in the Subordinated Note.

(d) Determination of Contributed Receivables. Prior to the delivery of an
Election Notice, on each Transfer Date on which Buyer cannot pay the Sale Price
therefore in cash or with Subordinated Loans, the Parent shall identify
Receivables then owned by it which have not been previously acquired by Buyer
other than the Excluded Receivables, and shall, prior to the delivery of an
Election Notice, contribute such Receivables as a capital contribution to the
Buyer (each such contributed Receivable, individually, a “Contributed
Receivable,” and collectively, the “Contributed Receivables”), to the extent
Buyer cannot so pay the Sale Price therefor in cash or through Subordinated
Loans pursuant to the foregoing clauses (b) and (c). Notwithstanding the
foregoing, the Parent shall not be obligated to make additional contributions to
Buyer at any time. If on any Transfer Date (i) the Parent elects not to
contribute Receivables (other than the Excluded Receivables) to Buyer when the
Buyer cannot pay the Sale Price therefore in cash or through Subordinated Loans,
or (ii) any Originator (other than the Parent) does not sell all of its then
owned Receivables to Buyer other than the Excluded Receivables, such Originator
shall deliver to Buyer not later than 5:00 p.m. (New York time) on the Business
Day immediately preceding such Transfer Date a notice of election thereof (each
such notice, an “Election Notice”).

(e) Ownership of Transferred Receivables. On and after each Transfer Date and
after giving effect to the Transfers to be made on each such date, Buyer shall
own the Transferred Receivables and no Originator shall take any action
inconsistent with such ownership nor shall any Originator claim any ownership
interest in such Transferred Receivables. The Excluded Receivables shall not be
transferred hereunder or otherwise constitute “Sold Receivables”, “Contributed
Receivables” or “Transferred Receivables” hereunder or under the Related
Documents.

 

Receivables Sale and Servicing Agreement

3



--------------------------------------------------------------------------------

(f) Reconstruction of General Trial Balance. If at any time any Originator fails
to generate its General Trial Balance, Buyer shall have the right to reconstruct
such General Trial Balance so that a determination of the Sold Receivables and
Contributed Receivables can be made pursuant to Section 2.01(b). Each Originator
agrees to cooperate with such reconstruction, including by delivery to Buyer,
upon Buyer’s request, of copies of all Records.

(g) Servicing of Receivables. So long as no Event of Servicer Termination shall
have occurred and be continuing and no Successor Servicer has assumed the
responsibilities and obligations of the Servicer pursuant to Section 9.02, the
Servicer shall (i) conduct the servicing, administration and collection of the
Transferred Receivables and shall take, or cause to be taken, all such actions
as may be necessary or advisable to service, administer and collect the
Transferred Receivables, all in accordance with (A) the terms of this Agreement,
(B) customary and prudent servicing procedures for trade receivables of a
similar type and (C) all applicable laws, rules and regulations, and (ii) hold
all Contracts and other documents and incidents relating to the Transferred
Receivables in trust for the benefit of Buyer, as the owner thereof, and for the
sole purpose of facilitating the servicing of the Transferred Receivables in
accordance with the terms of this Agreement. Buyer hereby instructs the
Servicer, and the Servicer hereby acknowledges, that the Servicer shall hold all
Contracts and other documents relating to such Transferred Receivables in trust
for the benefit of the Buyer and the Servicer’s retention and possession of such
Contracts and documents shall at all times be solely in a custodial capacity for
the benefit of the Buyer and its assigns and pledgees.

Section 2.02. Grant of Security Interest. The parties hereto intend that each
Transfer shall be absolute and shall constitute a purchase and sale or capital
contribution, as applicable, and not a loan. Notwithstanding the foregoing, in
addition to and not in derogation of any rights now or hereafter acquired by
Buyer under Section 2.01 hereof, the parties hereto intend that this Agreement
shall constitute a security agreement under applicable law and if a court of
competent jurisdiction determines that any transaction provided for herein
constitutes a loan and not a sale or capital contribution, as applicable, that
each Originator shall be deemed to have granted, and each Originator does hereby
grant, to Buyer a continuing security interest in all of such Originator’s
right, title and interest in, to and under the Transferred Receivables whether
now owned or hereafter acquired by such Originator to secure the obligations of
such Originator to Buyer hereunder (including, if and to the extent that any
Transfer is recharacterized as a transfer for security under applicable law, the
repayment of a loan deemed to have been made by Buyer to the applicable
Originator in the amount of the Sale Price with respect thereto, including
interest thereon at the Index Rate). Each Originator hereto reconfirms its grant
of a security interest to Buyer of a first priority Lien in and to all of such
Originator’s right, title and interest in, to and under the “Transferred
Receivables” under, and as defined in, the Existing Transfer Agreement.

Section 2.03. Originator Support Agreement. The Parent hereby agrees that in the
event that any of its Affiliates become parties to this Agreement as
Originators, the Parent shall undertake and agree, to and for the benefit of
Buyer, to cause the due and punctual performance and observance by each such
Originator of all of the terms, conditions, agreements and undertakings on the
part of such Originator to be performed or observed by it hereunder or under any
other Related Document and, in connection therewith, shall execute and deliver
to Buyer an Originator Support Agreement in the form attached hereto as Exhibit
2.03, to more fully evidence such undertaking.

 

Receivables Sale and Servicing Agreement

4



--------------------------------------------------------------------------------

Section 2.04. Originators Remain Liable. It is expressly agreed by the
Originators that, anything herein to the contrary notwithstanding, each
Originator shall remain liable to the Obligor (and any other party to the
related Contract) under any and all of the Receivables originated by it and
under the Contracts therefor to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Buyer shall not have
any obligation or liability to the Obligor or any other party to the related
Contract under any such Receivables or Contracts by reason of or arising out of
this Agreement or the granting herein of a Lien thereon or the receipt by Buyer
of any payment relating thereto pursuant hereto. The exercise by Buyer of any of
its rights under this Agreement shall not release any Originator from any of its
respective duties or obligations under any such Receivables or Contracts. Buyer
shall not be required or obligated in any manner to perform or fulfill any of
the obligations of any Originator under or pursuant to any such Receivable or
Contract, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any such Receivable or Contract, or to present or file any
claims, or to take any action to collect or enforce any performance or the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01. Conditions Precedent to Initial Transfer. The initial Transfer
hereunder shall be subject to satisfaction of each of the following conditions
precedent:

(a) Sale Agreement; Other Documents. This Agreement or counterparts hereof shall
have been duly executed by, and delivered to, each Originator, the Servicer and
Buyer, and Buyer shall have received such information, documents, instruments,
agreements and legal opinions as Buyer shall request in connection with the
transactions contemplated by this Agreement, including all those identified in
the Schedule of Documents, each in form and substance satisfactory to Buyer.

(b) Governmental Approvals. Buyer shall have received (i) satisfactory evidence
that the Originators and the Servicer have obtained all required consents and
approvals of all Persons, including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other Related
Documents and the consummation of the transactions contemplated hereby and
thereby or (ii) an Officer’s Certificate from each Originator and the Servicer
in form and substance satisfactory to Buyer affirming that no such consents or
approvals are required.

(c) Compliance with Laws. Each Originator shall be in compliance with all
applicable foreign, federal, state, provincial and local laws and regulations,
including, without limitation, those specifically referenced in Section 4.02(f).

 

Receivables Sale and Servicing Agreement

5



--------------------------------------------------------------------------------

(d) Funding Agreement Conditions. Each of those conditions precedent set forth
in Section 3.01 of the Funding Agreement shall have been satisfied or waived in
writing as provided therein.

Section 3.02. Conditions Precedent to all Transfers. Each Transfer hereunder
(including the initial Transfer) shall be subject to satisfaction of the
following further conditions precedent as of the Transfer Date therefor:

(a) the representations and warranties of each Originator contained herein or in
any other Related Document shall be true and correct as of such Transfer Date,
both before and after giving effect to such Transfer and to the application of
the Sale Price therefor, except to the extent that any such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted by this Agreement;

(b)(i) the Administrative Agent shall not have declared the Commitment
Termination Date to have occurred following the occurrence of a Termination
Event, and (ii) the Commitment Termination Date shall not have automatically
occurred, in either event, in accordance with Section 9.01 of the Funding
Agreement;

(c) each Originator shall be in compliance with each of its covenants and other
agreements set forth herein or in any other Related Document;

(d) each of those conditions precedent set forth in Section 3.02 of the Funding
Agreement shall have been satisfied or waived in writing as provided therein;
and

(e) each Originator shall have taken such other action, including delivery of
approvals, consents, opinions, documents and instruments to Buyer as Buyer may
reasonably request.

The acceptance by any Originator of the Sale Price for any Sold Receivables and
the contribution to Buyer by the Parent of any Contributed Receivables on any
Transfer Date shall be deemed to constitute, as of any such Transfer Date, a
representation and warranty by such Originator that the conditions precedent set
forth in this Article III have been satisfied. Upon any such acceptance or
contribution, title to the Transferred Receivables sold or contributed on such
Transfer Date shall be vested absolutely in Buyer, whether or not such
conditions were in fact so satisfied.

 

Receivables Sale and Servicing Agreement

6



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 4.01. Representations and Warranties of the Transaction Parties. To
induce Buyer to purchase the Sold Receivables and to acquire the Contributed
Receivables, each Transaction Party, as applicable, and, solely with respect to
Section 4.01(c)(vii), the Buyer, makes the following representations and
warranties to Buyer as of the Closing Date and, except to the extent otherwise
expressly provided below, as of each Transfer Date, each of which shall survive
the execution and delivery of this Agreement.

(a) Corporate Existence; Compliance with Law. Each Transaction Party (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization; (ii) is duly qualified to conduct business
and is in good standing in each other jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
where the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect; (iii) has the requisite corporate power and authority
and the legal right to own, pledge, mortgage or otherwise encumber and operate
its properties, to lease the property it operates under lease, and to conduct
its business, in each case, as now, heretofore and proposed to be conducted;
(iv) has all licenses, permits, consents or approvals from or by, and has made
all filings with, and has given all notices to, all Governmental Authorities
having jurisdiction, to the extent required for such ownership, operation and
conduct, except where the failure to do any of the foregoing could not
reasonably be expected to result in a Material Adverse Effect; (v) is in
compliance with its articles or certificate of incorporation and by-laws; and
(vi) subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax laws and other laws, is in compliance with all
applicable provisions of law, except where the failure to so comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Jurisdiction of Organization; Executive Offices; Collateral Locations;
Corporate or Other Names; FEIN. As of the Closing Date, each Originator is a
registered organization of the type and is organized under the laws of the state
set forth in Schedule 4.01(b) (which is its only jurisdiction of organization)
and each such Originator’s organizational identification number (if any), the
current location of such Originator’s chief executive office, principal place of
business, other offices, the warehouses and premises within which any records
relating to the Receivables is stored or located, and the locations of its
records concerning the Receivables are set forth in Schedule 4.01(b) and none of
such locations have changed within the past 12 months. During the prior five
years, except as set forth in Schedule 4.01(b), no Originator has been known as
or used any corporate, legal, fictitious or trade name. In addition, Schedule
4.01(b) lists the federal employer identification number of each Originator.

(c) Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Transaction Party of this Agreement and the
other Related Documents to which it is a party and the creation and perfection
of all Transfers and Liens provided for herein and therein and, solely with
respect to clause (vii) below, the exercise by Buyer or its assigns of any of
its rights and remedies under any Related Document to which it is a party:
(i) are within such Person’s corporate power; (ii) have been duly authorized by
all necessary or proper corporate and shareholder action; (iii) do not
contravene any provision of

 

Receivables Sale and Servicing Agreement

7



--------------------------------------------------------------------------------

such Person’s articles or certificate of incorporation or by-laws; (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority except to the extent such violation could not reasonably
be expected to result in a Material Adverse Effect; (v) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound;
(vi) do not result in the creation or imposition of any Adverse Claim upon any
of the property of such Person; and (vii) do not require the consent or approval
of any Governmental Authority or any other Person, except those referred to in
Section 3.01(b), all of which will have been duly obtained, made or complied
with prior to the Effective Date. On or prior to the Effective Date, each of the
Related Documents shall have been duly executed and delivered by each
Transaction Party that is a party thereto and on the Closing Date each such
Related Document shall then constitute a legal, valid and binding obligation of
such Transaction Party, enforceable against it in accordance with its terms.

(d) No Litigation. No Litigation is now pending or, to the knowledge of any
Transaction Party, threatened against any Transaction Party or any other
Subsidiary of the Parent that (i) challenges such Transaction Party’s right or
power to enter into or perform any of its obligations under the Related
Documents to which it is a party, or the validity or enforceability of any
Related Document or any action taken thereunder, (ii) seeks to prevent the
Transfer or pledge of any Receivable (other than Excluded Receivables) or the
consummation of any of the transactions contemplated under this Agreement or the
other Related Documents or (iii) is reasonably likely to be adversely determined
and, if adversely determined, could reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 4.01(d), as of the Effective
Date there is no Litigation pending or threatened that seeks damages in excess
of $1,000,000 or injunctive relief against, or alleges criminal misconduct by,
any Transaction Party or any other Subsidiary of the Parent.

(e) Solvency. After giving effect to (i) the transactions contemplated by this
Agreement and the other Related Documents and (ii) the payment and accrual of
all transaction costs in connection with the foregoing, each Transaction Party
is and will be Solvent. After giving effect to the sale and contribution of
Transferred Receivables and other payments and transactions contemplated on such
Transfer Date, each Transaction Party is and will be Solvent.

(f) Material Adverse Effect. Since November 30, 2005, (i) no Transaction Party
has incurred any obligations, contingent or non-contingent liabilities,
liabilities for Charges, long-term leases or unusual forward or long-term
commitments that, alone or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (ii) no contract, lease or other agreement or
instrument has been entered into by any Transaction Party or has become binding
upon any Transaction Party’s assets and no law or regulation applicable to any
Transaction Party has been adopted that has had or could reasonably be expected
to have a Material Adverse Effect and (iii) no Transaction Party is in default
and no third party is in default under any material contract, lease or other
agreement or instrument to which such Transaction Party is a party. Since
November 30, 2005 no event has occurred that alone or together with other events
could reasonably be expected to have a Material Adverse Effect.

 

Receivables Sale and Servicing Agreement

8



--------------------------------------------------------------------------------

(g) Ownership of Receivables; Liens. Each Originator owns each Receivable (other
than Excluded Receivables) originated or acquired by it free and clear of any
Adverse Claim and, from and after each Transfer Date, Buyer will acquire valid
and properly perfected title to and the sole record and beneficial ownership
interest in each Transferred Receivable purchased or otherwise acquired on such
date, free and clear of any Adverse Claim or restrictions on transferability.
Each Originator has received all assignments, bills of sale and other documents,
and has duly effected all recordings, filings and other actions necessary to
establish, protect and perfect such Originator’s right, title and interest in
and to the Receivables (other than Excluded Receivables) originated or acquired
by it and its other properties and assets. Each Originator has rights in and
full power to transfer its Receivables (other than Excluded Receivables)
hereunder. No effective financing statements or other similar instruments are of
record in any filing office listing any Originator as debtor and purporting to
cover the Transferred Receivables.

(h) Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt. Except as
set forth in Schedule 4.01(h), no Originator has any Subsidiaries, is engaged in
any joint venture or partnership with any other Person or is an Affiliate of any
Person. All of the issued and outstanding Stock of each Originator (other than
Parent) is directly or indirectly owned by the Parent. Except as set forth in
Schedule 4.01(h), there are no outstanding rights to purchase options, warrants
or similar rights or agreements pursuant to which any Originator may be required
to issue, sell, repurchase or redeem any of its Stock or other equity securities
or any Stock or other equity securities of its Subsidiaries. All outstanding
Debt of each Originator as of the Effective Date is described on Schedule
4.01(h).

(i) Taxes. All material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Transaction Party or any other member of the Parent Group have been filed with
the appropriate Governmental Authority and all Charges have been paid prior to
the date on which any fine, penalty, interest or late charge may be added
thereto for nonpayment thereof (or any such fine, penalty, interest, late charge
or loss has been paid), excluding Charges or other amounts being contested in
accordance with Section 4.02(k). Proper and accurate amounts have been withheld
by each Transaction Party and each such member from its respective employees for
all periods in full and complete compliance with all applicable federal, state,
provincial, local and foreign laws and such withholdings have been timely paid
to the respective Governmental Authorities. Schedule 4.01(i) sets forth as of
the Closing Date (i) those taxable years for which any Transaction Party’s or
any such member’s tax returns are currently being audited by the IRS or any
other applicable Governmental Authority and (ii) any assessments or threatened
assessments in connection with such audit or otherwise currently outstanding.
Except as described on Schedule 4.01(i), no Transaction Party or any such member
has executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Charges. No Transaction Party or any
such member and their respective predecessors are liable for any Charges:
(A) under any agreement (including any tax sharing agreements) or (B) to the
best of each Transaction Party’s knowledge, as a transferee. As of the Closing
Date, no Transaction Party has agreed or been requested to make any adjustment
under IRC Section 481(a), by reason of a change in accounting method or
otherwise, that would have a Material Adverse Effect.

 

Receivables Sale and Servicing Agreement

9



--------------------------------------------------------------------------------

(j) Intellectual Property. As of the Effective Date, each Originator owns or has
rights to use all intellectual property necessary to continue to conduct its
business as now or heretofore conducted by it or proposed to be conducted by it.
Each Originator to its knowledge conducts its business and affairs without
infringement of or interference with any intellectual property of any other
Person. As of the Effective Date, except as set forth in Schedule 4.01(j), no
Originator is aware of any infringement or claim of infringement by others of
any material intellectual property of any Originator.

(k) Full Disclosure. All information contained in this Agreement, any of the
other Related Documents, or any other written statement or information furnished
by or on behalf of any Transaction Party to Buyer relating to this Agreement,
the Sold Receivables or any of the other Related Documents, in each case, is
true and accurate in every material respect, and none of this Agreement, any of
the other Related Documents, or any other written statement or information
furnished by or on behalf of any Transaction Party to Buyer relating to this
Agreement or any of the other Related Documents, in each case, taken as a whole,
is misleading as a result of the failure to include therein a material fact. All
information contained in this Agreement, any of the other Related Documents, or
any written statement furnished to Buyer has been prepared in good faith by
management of the applicable Transaction Party, as the case may be, with the
exercise of reasonable diligence.

(l) Notices to Obligors. Each Transaction Party has directed all Obligors of
Transferred Receivables originated by it to remit all payments with respect to
such Receivables for deposit in a Lockbox or Collection Account.

(m) ERISA.

(i) Schedule 4.01(m) lists all Plans and separately identifies all Pension
Plans, including all Title IV Plans, Multiemployer Plans, ESOPs and Welfare
Plans, including all Retiree Welfare Plans. Each Qualified Plan has been
determined by the IRS to qualify under Section 401(a) of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and, except as set forth on Schedule
4.01(m), nothing has occurred that could reasonably be expected to cause the
loss of such qualification or tax-exempt status. Except as otherwise provided in
Schedule 4.01(m), (x) each Plan is in material compliance with the applicable
provisions of ERISA and the IRC, including the timely filing of all reports
required under the IRC or ERISA, (y) no Transaction Party or any of their
respective ERISA Affiliates has failed to make any contribution or pay any
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any Plan, subject to such sections, and (z) no Transaction Party
or any of their respective ERISA Affiliates has engaged in a “prohibited
transaction,” as defined in Section 4975 of the IRC, in connection with any Plan
that could reasonably be expected to subject any Transaction Party to a material
tax on prohibited transactions imposed by Section 4975 of the IRC.

(ii) Except as set forth in Schedule 4.01(m): (A) no Title IV Plan has any
Unfunded Pension Liability; (B) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred within
the past three years or is reasonably expected to occur; (C) there are no
pending or, to the knowledge of any

 

Receivables Sale and Servicing Agreement

10



--------------------------------------------------------------------------------

Transaction Party, threatened claims (other than claims for benefits in the
normal course), sanctions, actions or lawsuits, asserted or instituted against
any Plan or any Person as fiduciary or sponsor of any Plan; (D) no Transaction
Party or any of their respective ERISA Affiliates has incurred or reasonably
expects to incur any liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; (E) within the last five years no Title IV Plan with
Unfunded Pension Liabilities has been transferred outside of the “controlled
group” (within the meaning of Section 4001(a)(14) of ERISA) of any Transaction
Party or their respective ERISA Affiliates; (F) Stock of all Transaction Parties
and their respective ERISA Affiliates makes up, in the aggregate, no more than
10% of the assets of any Plan subject to Title I of ERISA, measured on the basis
of fair market value as of the last valuation date of any Plan; and (G) no
liability under any Title IV Plan has been satisfied with the purchase of a
contract from an insurance company that is not rated AAA by S&P or an equivalent
rating by another nationally recognized rating agency.

(n) Brokers. No broker or finder acting on behalf of any Transaction Party was
employed or utilized in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby and no Transaction
Party has any obligation to any Person in respect of any finder’s or brokerage
fees in connection herewith or therewith.

(o) Margin Regulations. No Transaction Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security” as
such terms are defined in Regulations T, U or X of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as “Margin Stock”). No Transaction Party owns any Margin Stock, and no
portion of the proceeds of the Sale Price from any Sale will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulations T, U or X of the Federal Reserve Board. No Transaction Party will
take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.

(p) Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the other Related Documents requires compliance with any
bulk sales act or similar law.

(q) Investment Company Act Exemptions. Each purchase of Transferred Receivables
under this Agreement constitutes a purchase or other acquisition of notes,
drafts, acceptances, open accounts receivable or other obligations representing
part or all of the sales price of merchandise, insurance or services within the
meaning of Section 3(c)(5) of the Investment Company Act.

(r) Government Regulation. No Transaction Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
No Transaction Party is subject to regulation under the Federal Power Act, or
any other federal or state statute that restricts or limits

 

Receivables Sale and Servicing Agreement

11



--------------------------------------------------------------------------------

its ability to incur Debt or to perform its obligations hereunder or under any
other Related Document. The purchase or acquisition of the Transferred
Receivables by Buyer hereunder, the application of the Sale Price therefor and
the consummation of the transactions contemplated by this Agreement and the
other Related Documents will not violate any provision of any such statute or
any rule, regulation or order issued by the Securities and Exchange Commission.

(s) Books and Records; Minutes. The by-laws or the certificate or articles of
incorporation of each Originator require it to maintain (i) books and records of
account and (ii) minutes of the meetings and other proceedings of its
Stockholders and board of directors (or an analogous governing body).

(t) Deposit and Disbursement Accounts. Schedule 4.01(t) lists all banks and
other financial institutions at which any Originator or the Servicer maintains
deposit accounts established for the receipt of collections on accounts
receivable, including any Collection Accounts, and such schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

(u) Representations and Warranties in Other Related Documents. Each of the
representations and warranties of each Transaction Party contained in the
Related Documents (other than this Agreement) is true and correct and such
Transaction Party hereby makes each such representation and warranty to, and for
the benefit of, the Buyer as if the same were set forth in full herein. Each
Transaction Party consents to the assignment of Buyer’s rights with respect to
all such representations and warranties to the Administrative Agent and the
Lenders (and their respective successors and assigns) pursuant to the Funding
Agreement as more fully described in Section 6.03 below.

(v) Receivables. With respect to each Transferred Receivable acquired by the
Buyer hereunder:

(i) Each such Receivable included in any Borrower Base Certificate as an
Eligible Receivable, as of the applicable Transfer Date therefor, satisfied the
criteria for an Eligible Receivable;

(ii) immediately prior to its transfer to Buyer, such Receivable was owned by
the Originator thereof free and clear of any Adverse Claim, and such Originator
had the full right, power and authority to sell, contribute, assign, transfer
and pledge its interest therein as contemplated under this Agreement and the
other Related Documents and, upon such Transfer, Buyer will acquire valid and
properly perfected title to and the sole record and beneficial ownership
interest in such Receivable, free and clear of any Adverse Claim and, following
such Transfer, such Receivable will not be subject to any Adverse Claim as a
result of any action or inaction on the part of such Originator;

(iii) the Transfer of each such Receivable pursuant to this Agreement and the
Receivables Assignment executed by the Originator thereof constitutes, as
applicable, a valid sale, contribution, transfer, assignment, setover and
conveyance to Buyer of all right, title and interest of such Originator in and
to such Receivable; and

 

Receivables Sale and Servicing Agreement

12



--------------------------------------------------------------------------------

(iv) the Originator of such Receivable has no knowledge of any fact (including
Dilution Factors) (including any defaults by the Obligor thereunder on any other
Receivable) that would cause it or should have caused it to expect that any
payments on such Receivable will not be paid in full when due or to expect any
other Material Adverse Effect with respect to such Receivable.

(w) Fair Value. With respect to each Transferred Receivable acquired by the
Buyer hereunder, (i) the consideration received from the Buyer in respect of
such Transferred Receivable represents adequate consideration and fair and
reasonably equivalent value for such Transferred Receivable as of the applicable
Transfer Date and (ii) such consideration is not less than the fair market value
of such Transferred Receivables, in each case, as of the applicable Transfer
Date and taking into account any increase in the outstanding balance of the
Subordinated Note.

(z) Supplementary Representations.

(i) Receivables; Lock-Box Accounts.

(A) Each Receivable (other than Excluded Receivables) constitutes an “account”
or a “general intangible” within the meaning of the applicable UCC.

(B) Each Account constitutes a “deposit account” within the meaning of the
applicable UCC.

(ii) Creation of Security Interest. The Originators own and have good and
marketable title to the Receivables (other than Excluded Receivables), the
Accounts and the Collections free and clear of any Adverse Claim. The Agreement
creates a valid and continuing security interest (as defined in the applicable
UCC) in the Receivables (other than Excluded Receivables), the Accounts and the
Collections in favor of the Buyer, which security interest is prior to all other
Adverse Claims and is enforceable as such as against any creditors of and
purchasers from the Originators.

(iii) Perfection. Within 10 days of the Effective Date, the Originators have
caused the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law and entered into
Account Agreements in order to perfect the sale of the Receivables (other than
Excluded Receivables) from the Originators to the Buyer pursuant to this
Agreement.

(iv) Priority.

(A) Other than the transfer of the Receivables (other than Excluded Receivables)
by the Originators to the Borrower pursuant to this Agreement, no Originator has
pledged, assigned, sold, conveyed, or otherwise granted a security interest in
any of the Receivables (other than Excluded Receivables), the Accounts or the
Lockboxes to any other Person.

 

Receivables Sale and Servicing Agreement

13



--------------------------------------------------------------------------------

(B) No Originator has authorized, or is aware of, any filing of any financing
statement against any Originator that include a description of collateral
covering the Receivables (other than Excluded Receivables) or all other assets
transferred to the Buyer hereunder, other than any financing statement filed
pursuant to this Agreement and the Funding Agreement or financing statements
that have been validly terminated on or prior to the date hereof.

(C) No Originator is aware of any judgment, ERISA or tax lien filings against
any Originator.

(D) None of the Accounts or any of the Lockboxes are in the name of any Person
other than the Borrower or the Administrative Agent. No Originator has consented
to any Bank complying with instructions of any person other than the
Administrative Agent.

(v) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01(z) shall be continuing, and remain in full force
and effect until the Termination Date.

The representations and warranties described in this Section 4.01 shall survive
the Transfer of the Transferred Receivables to Buyer, any subsequent assignment
of the Transferred Receivables by Buyer, and the termination of this Agreement
and the other Related Documents and shall continue until the indefeasible
payment in full of all Transferred Receivables.

Section 4.02. Affirmative Covenants of the Originators. Each Originator
covenants and agrees that, unless otherwise consented to by Buyer and the
Administrative Agent, from and after the Effective Date and until the
Termination Date:

(a) Offices and Records. Each Originator shall maintain its jurisdiction of
organization, principal place of business and chief executive office and the
office at which it keeps its Records at the respective locations specified in
Schedule 4.01(b) or, upon 30 days’ prior written notice to Buyer and the
Administrative Agent, at such other location in a jurisdiction where all action
requested by Buyer, any Lender or the Administrative Agent pursuant to
Section 6.13 shall have been taken with respect to the Transferred Receivables.
Each Originator shall at its own cost and expense, for not less than three years
from the date on which each Transferred Receivable was originated, or for such
longer period as may be required by law, maintain adequate Records with respect
to such Transferred Receivable, including records of all payments received,
credits granted and merchandise returned with respect thereto. Upon the request
of Buyer, each Originator shall (i) mark each Contract (other than invoices)
evidencing each Transferred Receivable with a legend, acceptable to Buyer,
evidencing that Buyer has purchased such Transferred Receivable and that the
Administrative Agent, for the benefit of the Lenders, has a security interest in
and lien thereon, and (ii) mark its master data processing records evidencing
such Transferred Receivables with such a legend.

 

Receivables Sale and Servicing Agreement

14



--------------------------------------------------------------------------------

(b) Access. Each Originator shall, at its own expense, during normal business
hours, from time to time upon one Business Day’s prior notice and as frequently
as Buyer or the Servicer determines to be appropriate: (i) provide Buyer, the
Servicer and any of their respective officers, employees, agents and
representatives access to its properties (including properties of such
Originator utilized in connection with the collection, processing or servicing
of the Transferred Receivables), facilities, advisors and employees (including
officers) of each Originator, (ii) permit Buyer and the Servicer and any of
their respective officers, employees, agents and representatives to inspect,
audit and make extracts from such Originator’s books and records, including all
Records maintained by such Originator, (iii) permit Buyer, the Servicer and
their respective officers, employees, agents and representatives, to inspect,
review and evaluate the Transferred Receivables of such Originator, and
(iv) permit Buyer, the Servicer and their respective officers, employees, agents
and representatives to discuss matters relating to the Transferred Receivables
or such Originator’s performance under this Agreement or the affairs, finances
and accounts of such Originator with any of its officers, directors, employees,
representatives or agents (in each case, with those Persons having knowledge of
such matters) and with its independent certified public accountants. If an
Incipient Termination Event or a Termination Event shall have occurred and be
continuing, or the Buyer, in good faith, notifies any Originator that an
Incipient Termination Event or a Termination Event may have occurred, is
imminent or deems its rights or interests in the Transferred Receivables
insecure, each such Originator shall provide such access at all times and
without advance notice and shall provide Buyer and the Servicer with access to
its suppliers and customers. Each Originator shall make available to Buyer and
the Servicer and their respective counsel, as quickly as is possible under the
circumstances, originals or copies of all books and records, including Records
maintained by such Originator, as Buyer or the Servicer may request. Each
Originator shall deliver any document or instrument necessary for Buyer or the
Servicer, as they may from time to time request, to obtain records from any
service bureau or other Person that maintains records for such Originator, and
shall maintain duplicate records or supporting documentation on media, including
computer tapes and discs owned by such Originator.

(c) Communication with Accountants. Each Originator authorizes Buyer and the
Servicer and their designated representatives to communicate directly with its
independent certified public accountants, and authorizes and, if requested by
Buyer or Servicer, shall instruct those accountants to disclose and make
available to Buyer, the Servicer and their designated representatives, any and
all financial statements and other supporting financial documents, schedules and
information relating to such Originator (including copies of any issued
management letters) with respect to the business, financial condition and other
affairs of such Originator. Each Originator agrees to render to Buyer and the
Servicer at such Originator’s own cost and expense, such clerical and other
assistance as may be reasonably requested with regard to the foregoing. If any
Termination Event shall have occurred and be continuing, each Originator shall,
promptly upon request therefor, deliver to Buyer or its designee all Records
reflecting activity through the close of business on the Business Day
immediately preceding the date of such request.

(d) Compliance With Credit and Collection Policies. Each Originator shall comply
with the Credit and Collection Policies applicable to each Transferred
Receivable and the Contracts therefor, and with the terms of such Receivables
and Contracts.

 

Receivables Sale and Servicing Agreement

15



--------------------------------------------------------------------------------

(e) Assignment. Each Originator agrees that, to the extent permitted under the
Funding Agreement, Buyer may assign all of its right, title and interest in, to
and under the Transferred Receivables and this Agreement, including its right to
exercise the remedies set forth in Section 4.04. Each Originator agrees that,
upon any such assignment, the assignee thereof may enforce directly, without
joinder of Buyer, all of the obligations of such Originator hereunder, including
any obligations of such Originator set forth in Sections 4.04, 5.01 and 6.14 and
that such assignees are third party beneficiaries of the Buyer’s rights
hereunder.

(f) Compliance with Agreements and Applicable Laws. Each Originator shall
perform each of its obligations under this Agreement and the other Related
Documents and comply with all federal, state, provincial and local laws and
regulations applicable to it and the Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, securities laws, margin regulations, taxation, ERISA and labor
matters and environmental laws and environmental permits, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect. Each Originator shall pay all Charges, including any stamp
duties, which may be imposed as a result of the transactions contemplated by
this Agreement and the other Related Documents, except to the extent such
Charges are being contested in accordance with Section 4.01(m).

(g) Maintenance of Existence and Conduct of Business. Each Originator shall:
(i) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and its rights and franchises;
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder and in accordance with the terms of its
certificate or articles of incorporation and by-laws; (iii) at all times
maintain, preserve and protect all of its assets and properties which are
necessary in the conduct of its business, including all licenses, permits,
charters and registrations, and keep the same in good repair, working order and
condition in all material respects (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (iv) transact business only in such corporate, legal and
trade names as are set forth in Schedule 4.02(g) or, upon 30 days’ prior written
notice to Buyer, in such other corporate, legal or trade names with respect to
which all action requested by Buyer pursuant to Section 6.13 shall have been
taken with respect to the Transferred Receivables.

(h) Notice of Material Event. Each Originator shall promptly inform Buyer in
writing of the occurrence of any of the following, in each case setting forth
the details thereof, any notices or other correspondence relating thereto, and
what action, if any, such Originator proposes to take with respect thereto:

(i) any Litigation commenced or threatened against the Parent, any Originator or
any other Subsidiary of the Parent or with respect to or in connection with all
or any portion of the Transferred Receivables that (A) seeks damages or
penalties in an uninsured amount in excess of $2,000,000 in the aggregate,
(B) seeks injunctive relief, (C) is asserted or instituted against any Plan, its
fiduciaries (in their capacity as a fiduciary of any such Plan) or its assets or
against the Parent, any Originator or any other Subsidiary of the Parent or any
of their respective ERISA Affiliates in connection with

 

Receivables Sale and Servicing Agreement

16



--------------------------------------------------------------------------------

any Plan, (D) alleges criminal misconduct by the Parent, any Originator or any
other Subsidiary of the Parent, or (E) if determined adversely, could reasonably
be expected to have a Material Adverse Effect;

(ii) the commencement of a case or proceeding by or against the Parent, any
Originator or any other Subsidiary of the Parent seeking a decree or order in
respect of the Parent, any Originator or such Subsidiary (A) under the
Bankruptcy Code or any other applicable federal, state, provincial or foreign
bankruptcy or other similar law, (B) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for the
Parent, any Originator or such Subsidiary or for any substantial part of such
Person’s assets, or (C) ordering the winding-up or liquidation of the affairs of
the Parent, any Originator or any other Subsidiary of the Parent;

(iii) the receipt of notice that (A) the Parent, such Originator, or any other
Subsidiary of the Parent is being placed under regulatory supervision, (B) any
material license, permit, charter, registration or approval necessary for the
conduct of the Parent’s, such Originator’s or any other Subsidiary of the
Parent’s business is to be, or may be, suspended or revoked, or (C) the Parent,
such Originator or any other Subsidiary of the Parent is to cease and desist any
practice, procedure or policy employed by the Parent, such Originator or any
other Subsidiary of the Parent in the conduct of its business if such cessation
could reasonably be expected to have a Material Adverse Effect;

(iv)(A) any Adverse Claim made or asserted against any of the Transferred
Receivables of which it becomes aware or (B) any determination that a
Transferred Receivable was not an Eligible Receivable at the time sale to Buyer
or has ceased to be an Eligible Receivable on account of any matter giving rise
to indemnification under Section 5.01;

(v) each infringement or claim of infringement by any Person of any intellectual
property of any Originator;

(vi) the execution or filing with the IRS or any other Governmental Authority of
any agreement or other document extending, or having the effect of extending,
the period for assessment or collection of any Charges;

(vii) the establishment of any Plan, Pension Plan, Title IV Plan or undertaking
to make contributions to any Multiemployer Plan, ESOP, Welfare Plan or Retiree
Welfare Plan not listed on Schedule 4.01(m); or

(viii) any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.

 

Receivables Sale and Servicing Agreement

17



--------------------------------------------------------------------------------

(i) Separate Identity.

(i) Each Originator shall, and shall cause each other member of the Parent Group
to, maintain records and books of account separate from those of Buyer.

(ii) The financial statements of the Parent and its consolidated Subsidiaries
shall disclose the effects of each Originator’s transactions in accordance with
GAAP and, in addition, disclose that (A) Buyer’s sole business consists of the
purchase or acceptance through capital contribution (in the case of the Parent)
of the Transferred Receivables from the Originators and the subsequent financing
of such Receivables pursuant to the Funding Agreement, (B) Buyer is a separate
legal entity with its own separate creditors who will be entitled, upon its
liquidation, to be satisfied out of Buyer’s assets prior to any value in Buyer
becoming available to Buyer’s equity holders and (C) the assets of Buyer are not
available to pay creditors of any Originator or any other Affiliate of such
Originator.

(iii) The resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by
each Originator as official records.

(iv) Each Originator shall, and shall cause each other member of the Parent
Group to, maintain an arm’s-length relationship with Buyer and shall not hold
itself out as being liable for the Debts of Buyer.

(v) Each Originator shall, and shall cause each other member of the Parent Group
to, keep its assets and its liabilities wholly separate from those of Buyer.

(vi) Each Originator shall, and shall cause each other member of the Parent
Group to, conduct its business solely in its own name or the name of the Parent
or Parent through its duly Authorized Officers or agents and in a manner
designed not to mislead third parties as to the separate identity of Buyer.

(vii) No Originator shall (and each Originator shall cause each other member of
the Parent Group not to) mislead third parties by conducting or appearing to
conduct business on behalf of Buyer or expressly or impliedly representing or
suggesting that such Originator or any other member of the Parent Group is
liable or responsible for the Debts of Buyer or that the assets of such
Originator or any other member of the Parent Group are available to pay the
creditors of Buyer.

(viii) The operating expenses and liabilities of Buyer shall be paid from
Buyer’s own funds and not from any funds of any Originator or other member of
the Parent Group.

(ix) Each Originator shall, and shall cause each other member of the Parent
Group to, at all times have stationery and other business forms and a mailing
address and telephone number separate from those of Buyer.

 

Receivables Sale and Servicing Agreement

18



--------------------------------------------------------------------------------

(x) Each Originator shall, and shall cause each other member of the Parent Group
to, at all times limit its transactions with Buyer only to those expressly
permitted hereunder or under any other Related Document.

(xi) Each Originator shall, and shall cause each other member of the Parent
Group to, comply with (and cause to be true and correct) each of the facts and
assumptions contained in the opinions of Pillsbury Winthrop Shaw Pittman LLP
delivered pursuant to the Schedule of Documents.

(j) ERISA and Environmental Notices. Each Originator shall give Buyer prompt
written notice of (i) any event that could reasonably be expected to result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA, (ii) any event that could reasonably be expected to result in the
incurrence by any Originator of any liabilities under Title IV of ERISA (other
than premium payments arising in the ordinary course of business), and (iii) any
environmental claims against the Parent, any Originator or any other Subsidiary
of the Parent which, individually or in the aggregate, could reasonably be
expected to exceed $250,000.

(k) Payment, Performance and Discharge of Obligations.

(i) Subject to Section 4.02(k)(ii), each Originator shall (and shall cause each
other member of the Parent Group to) pay, perform and discharge or cause to be
paid, performed and discharged all of its obligations and liabilities, including
all Charges upon its income and properties and all lawful claims for labor,
materials, supplies and services, promptly when due.

(ii) Each Originator and each other member of the Parent Group may in good faith
contest, by appropriate proceedings, the validity or amount of any Charges or
claims described in Section 4.02(k)(i); provided, that (A) adequate reserves
with respect to such contest are maintained on the books of such Originator or
such member, as applicable, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Transferred Receivables may become subject to forfeiture or loss as a result of
such contest, (D) no Lien may be imposed to secure payment of such Charges or
claims other than inchoate tax liens and (E) Buyer has advised such Originator
in writing that Buyer reasonably believes that nonpayment or nondischarge
thereof could not reasonably be expected to have or result in a Material Adverse
Effect.

(l) Deposit of Collections. Each Originator shall (and shall cause each of its
Affiliates to) (i) instruct all Obligors to remit all payments with respect to
any Transferred Receivables directly into a Collection Account, and (ii) deposit
or cause to be deposited promptly into a Collection Account, and in any event no
later than the first Business Day after receipt thereof, all Collections it may
receive in respect of Transferred Receivables (and until so deposited, all such
Collections shall be held in trust for the benefit of Buyer and its assigns
(including the Administrative Agent and the Lenders)). No Originator shall make
or permit to be made deposits into a Lockbox or a Collection Account other than
in accordance with this Agreement and the other Related Documents. Without
limiting the generality of the foregoing, each Originator shall ensure that no
Collections or other proceeds with respect to a Receivable reconveyed to it
pursuant to Section 4.04 hereof are paid or deposited into any Lockbox or
Collection Account.

 

Receivables Sale and Servicing Agreement

19



--------------------------------------------------------------------------------

(m) Accounting Changes. If any Accounting Changes occur and such changes result
in a change in the standards or terms used herein, then the parties hereto agree
to enter into good faith negotiations in order to amend such provisions so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of such Persons and their
Subsidiaries shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. If the parties hereto agree upon the
required amendments to this Agreement, then after appropriate amendments have
been executed and the underlying Accounting Change with respect thereto has been
implemented, any reference to GAAP contained herein shall, only to the extent of
such Accounting Change, refer to GAAP consistently applied after giving effect
to the implementation of such Accounting Change. If such parties cannot agree
upon the required amendments within 30 days following the date of implementation
of any Accounting Change, then all financial statements delivered and all
standards and terms used herein shall be prepared, delivered and used without
regard to the underlying Accounting Change.

(n) Originators to Maintain Perfection and Priority. In order to evidence the
interests of the Buyer under this Agreement, each Originator shall, from time to
time take such action, or execute and deliver such instruments (other than
filing financing statements) as may be necessary or advisable (including, such
actions as are requested by the Buyer) to maintain and perfect, as a
first-priority interest, the Buyer’s ownership and security interest in the
Receivables (other than Excluded Receivables) and all other assets sold to the
Buyer pursuant hereto. Each Originator shall, from time to time and within the
time limits established by law, prepare and present to the Buyer for the Buyer’s
authorization and approval all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement in the, or
other filings necessary to continue, maintain and perfect the Buyer’s ownership
and security interest in the Receivables (other than Excluded Receivables) and
all other assets sold to the Buyer pursuant hereto as a first-priority interest.
The Buyer’s approval of such filings shall authorize the Originators to file
such financing statements under the UCC without the signature of the Buyer where
allowed by applicable law. Notwithstanding anything else in the Related
Documents to the contrary, neither the Servicer nor any Originator shall have
any authority to file a termination, partial termination, release, partial
release or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Buyer. Originator agrees to maintain perfection and priority of the
security interest in accordance with Section 6.13 hereof.

Section 4.03. Negative Covenants of the Originators. Each Originator covenants
and agrees that, without the prior written consent of Buyer, from and after the
Closing Date and until the Termination Date:

(a) Sale of Receivables and Related Assets. No Originator shall sell, transfer,
convey, assign (by operation of law or otherwise) or otherwise dispose of, or
assign any right to receive income in respect of, any of its Receivables (other
than Excluded Receivables) or Contracts therefor, or any of its rights with
respect to any Lockbox or Collection Account, except for the sales, transfers,
conveyances, assignments or dispositions expressly contemplated hereunder.

 

Receivables Sale and Servicing Agreement

20



--------------------------------------------------------------------------------

(b) Liens. No Originator shall create, incur, assume or permit to exist any
Adverse Claim on or with respect to its Receivables (other than Excluded
Receivables) (whether now owned or hereafter acquired) except for Permitted
Encumbrances that do not attach to Transferred Receivables. Neither the Parent
nor any of its domestic Subsidiaries shall create, incur, assume or permit to
exist any Lien upon any of its property or receivables whether now owned or
hereafter acquired, except for (i) Liens permitted pursuant to Section 6.7 of
the Credit Agreement as in effect as of the Closing Date and (ii) Liens created
pursuant to the Credit Agreement or any credit facility effecting a refinancing
of the Debt incurred pursuant to the Credit Agreement; provided that any such
credit facility expressly excludes all Transferred Receivables from any such
Lien and the terms and conditions of any such credit facility are not otherwise
inconsistent with the terms and conditions of this Agreement or any other
Related Document (but in any event which terms and conditions are consistent
with the provisions of the Credit Agreement relating to the transactions
contemplated by this Agreement and the other Related Documents).

(c) Modifications of Receivables or Contracts. No Originator shall extend,
amend, forgive, discharge, compromise, cancel or otherwise modify the terms of
any Transferred Receivable, or amend, modify or waive any term or condition of
any Contract therefor.

(d) Sale Characterization. No Originator shall (and each Originator shall cause
each other member of the Parent Group not to) make statements or disclosures or
prepare any financial statements for any purpose, including for federal income
tax, reporting or accounting purposes, that shall account for the transactions
contemplated by this Agreement in any manner other than with respect to the Sale
of each Sold Receivable originated or acquired by it, as a true sale or absolute
assignment of its full right, title and ownership interest in such Transferred
Receivable to Buyer and with respect to the Transfer of each Contributed
Receivable originated or acquired by it, as a contribution to the capital of
Buyer.

(e) Capital Structure and Business. No Originator shall (and each Originator
shall cause each other member of the Parent Group not to) (i) make any changes
in any of its business objectives, purposes or operations that could reasonably
be expected to have or result in a Material Adverse Effect, (ii) make any
material change in its capital structure as described on Schedule 4.01(h),
including the issuance or repurchase of any shares of Stock, warrants or other
securities convertible into Stock or any revision of the terms of its
outstanding Stock or (iii) materially amend, supplement or otherwise modify its
certificate or articles of incorporation, bylaws, limited liability company
agreement and other organizational documents. No member of the Parent Group
shall engage in any business other than the businesses currently engaged in by
it and those incidental thereto. No Originator shall change the type of entity
it is, its jurisdiction of organization or its organizational identification
number, if any, issued by its state of organization, except upon 30 days’ prior
written notice to Buyer and with respect to which jurisdiction all action
requested by Buyer pursuant to Section 6.13 shall have been taken with respect
to the Transferred Receivables.

 

Receivables Sale and Servicing Agreement

21



--------------------------------------------------------------------------------

(f) Actions Affecting Rights. No Originator shall (i) take any action, or fail
to take any action, if such action or failure to take action may interfere with
the enforcement of any rights hereunder or under the other Related Documents,
including rights with respect to the Transferred Receivables; or (ii) fail to
pay any Charge, fee or other obligation of such Originator with respect to the
Transferred Receivables, or fail to defend any action, if such failure to pay or
defend may adversely affect the priority or enforceability of the perfected
title of Buyer to and the sole record and beneficial ownership interest of Buyer
in the Transferred Receivables or, prior to their Transfer hereunder, such
Originator’s right, title or interest therein.

(g) ERISA. No Originator shall, or shall cause or permit any ERISA Affiliate to,
cause or permit to occur an event that could reasonably be expected to result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or cause or permit to occur an ERISA Event.

(h) Change to Credit and Collection Policies. No Originator shall fail to comply
in any material respect with, and no change, amendment, modification or waiver
shall be made to, the Credit and Collection Policies without the prior written
consent of Buyer.

(i) Adverse Tax Consequences. No Originator shall take or permit to be taken any
action (other than with respect to actions taken or to be taken solely by a
Governmental Authority), or fail or neglect to perform, keep or observe any of
its obligations hereunder or under the other Related Documents, that would have
the effect directly or indirectly of subjecting any payment to Buyer, or to any
assignee who is a resident of the United States of America, to withholding
taxation.

(j) No Proceedings. From and after the Effective Date and until the date one
year plus one day following the Termination Date, no Originator shall, directly
or indirectly, institute or cause to be instituted against Buyer any proceeding
of the type referred to in Sections 8.01(d) and 8.01(e) of the Funding
Agreement.

(k) Mergers, Acquisitions, Sales, etc. Other than as permitted pursuant to
Section 6.1 of the Credit Agreement, neither the Parent nor any of its domestic
Subsidiaries shall (i) be a party to any merger or consolidation, or directly or
indirectly purchase or otherwise acquire all or substantially all of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person, or otherwise create or acquire a Subsidiary, or (ii) directly
or indirectly sell, transfer, assign, convey or lease whether in one or a series
of transactions, all or substantially all of its assets other than pursuant
hereto, or permit any Subsidiary to do any of the foregoing, except for any such
merger or consolidation, sale, transfer, conveyance, lease or assignment of or
by any majority-owned Subsidiary into such Person or into, with or to any other
majority-owned Subsidiary and any such purchase or other acquisition by such
Person or any majority-owned Subsidiary of the assets or stock of any
majority-owned Subsidiary. In connection with any merger or consolidation that
is permitted pursuant to Section 6.1 of the Credit Agreement, each Originator
will (i) provide written notice thereof to the Buyer, and (ii) take all such
actions and deliver, or cause to be delivered, such opinion letters of counsel,
certificates and other agreements that the Buyer deems reasonably necessary or
desirable under the UCC to maintain the perfection and priority of the Buyer’s
ownership interest in the Transferred Receivables.

 

Receivables Sale and Servicing Agreement

22



--------------------------------------------------------------------------------

(l) Modification to the Credit Agreement. The Parent will not agree to any
material amendment, modification or waiver to any provision of the Credit
Agreement without the prior written consent of the Administrative Agent.

(m) Commingling. No Originator shall (and each Originator shall cause each other
member of the Parent Group not to) deposit or permit the deposit of any funds
that do not constitute Collections of Transferred Receivables into any Lockbox
or Collection Account, provided that after the Commitment Termination Date, so
long as any Transferred Receivables of an Obligor remain unpaid, no Originator
shall instruct such Obligor to remit Collections of any Transferred Receivables
to any Person or account other than to a Lockbox or Collection Account. If any
funds not constituting collections of Transferred Receivables are nonetheless
deposited into a Lockbox or Collection Account and such Originator so notifies
Buyer, Buyer shall notify the Administrative Agent to promptly remit any such
amounts to the applicable Originator.

(n) Purchases of Receivables. No Originator shall, directly or indirectly,
purchase any accounts receivable, other than Excluded Receivables, from any
Person without the express written consent of the Buyer.

Section 4.04. Breach of Representations, Warranties or Covenants. Upon discovery
by any Originator or Buyer of any breach of representation, warranty or covenant
described in Section 4.01(g), 4.01(l), 4.01(v), 4.01(w), 4.01(z), 4.02(l),
4.03(a), 4.03(b), 4.03(c), 4.03(d), 4.03(l), 4.03(m) and 4.03(n) with respect to
any Transferred Receivable, the party discovering the same shall give prompt
written notice thereof to the other parties hereto. The Originator that breached
such representation, warranty or covenant shall, if requested by notice from
Buyer, on the first Business Day following receipt of such notice, either
(a) repurchase the affected Transferred Receivable from Buyer for cash remitted
to the applicable Collection Account, (b) transfer ownership of a new Eligible
Receivable or new Eligible Receivables to Buyer on such Business Day, or (c) in
the case of the Parent, make a capital contribution in cash to Buyer by
remitting the amount of such capital contribution to the Collection Account, in
each case, in an amount (the “Rejected Amount”) equal to the Billed Amount of
such Transferred Receivable minus the sum of (i) Collections received in respect
thereof plus (ii) the amount of any Dilution Factors taken into account in the
calculation of the Original Sale Price thereof. Each Originator shall ensure
that no Collections or other proceeds with respect to a Transferred Receivable
so reconveyed to it are paid or deposited into any Collection Account.

ARTICLE V

INDEMNIFICATION

Section 5.01. Indemnification. Without limiting any other rights that Buyer or
any of its Stockholders, any of its assignees including the Lenders and the
Administrative Agent, or any of their respective officers, directors, employees,
attorneys, agents or representatives and transferees, successors and assigns
(each, a “Buyer Indemnified Person”) may have hereunder or under applicable law,
each Originator hereby agrees to indemnify and hold harmless each Buyer
Indemnified Person from and against any and all Indemnified Amounts that may be
claimed or asserted against or incurred by any such Buyer Indemnified Person in
connection with or arising out of the transactions contemplated under this
Agreement or under any other Related Document,

 

Receivables Sale and Servicing Agreement

23



--------------------------------------------------------------------------------

any actions or failures to act in connection therewith, including any and all
reasonable legal costs and expenses arising out of or incurred in connection
with disputes between or among any parties to any of the Related Documents, or
in respect of any Transferred Receivable or any Contract therefor or the use by
such Originator of the Sale Price therefor; provided, that no Originator shall
be liable for any indemnification to a Buyer Indemnified Person to the extent
that any such Indemnified Amounts (a) result from such Buyer Indemnified
Person’s gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction, or (b) constitute recourse for uncollectible or
uncollected Transferred Receivables due to the failure (without cause or
justification) or inability on the part of the related Obligor to perform its
obligations thereunder or the occurrence of any event of bankruptcy with respect
to such Obligor. Subject to clauses (a) and (b) of the proviso in the
immediately preceding sentence, but otherwise without limiting the generality of
the foregoing, each Originator shall pay on demand to each Buyer Indemnified
Person any and all Indemnified Amounts relating to or resulting from:

(i) reliance on any representation or warranty made or deemed made by such
Originator (or any of its officers) under or in connection with this Agreement
or any other Related Document (without regard to any qualifications concerning
the occurrence or non-occurrence of a Material Adverse Effect or similar
concepts of materiality) or on any other information delivered by such
Originator pursuant hereto or thereto that shall have been incorrect when made
or deemed made or delivered;

(ii) the failure by such Originator to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

(iii) the failure to vest and maintain vested in Buyer, or to Transfer to Buyer,
valid and properly perfected title to and sole record and beneficial ownership
of the Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof, free and clear of any Adverse Claim;

(iv) any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Receivable that is the subject of
a Transfer hereunder (including (x) a defense based on such Receivable or the
Contract therefor not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms (other than as a
result of a discharge in bankruptcy), or any other claim resulting from the sale
of the merchandise or services giving rise to such Receivable or the furnishing
or failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by any Originator or any Affiliate thereof acting as the Servicer or a
Sub-Servicer) and (y) resulting from or in connection with any Dilution
Factors);

 

Receivables Sale and Servicing Agreement

24



--------------------------------------------------------------------------------

(v) any products liability claim or other claim arising out of or in connection
with merchandise, insurance or services that is the subject of any Contract;

(vi) the commingling of Collections with respect to Transferred Receivables by
any Originator at any time with its other funds or the funds of any other
Person;

(vii) any failure by such Originator to cause the filing of, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or any other applicable laws with respect to
any Transferred Receivable that is the subject of a Transfer hereunder to the
extent that such filing is necessary to maintain the perfection and priority of
the Buyer in such Receivable, whether at the time of any such Transfer or at any
subsequent time;

(viii) any investigation, Litigation or proceeding related to this Agreement or
the use of the Sale Price obtained in connection with any Sale or the ownership
of Transferred Receivables or Collections with respect thereto or in respect of
any Transferred Receivable or Contract therefor;

(ix) any claim brought by any Person other than a Buyer Indemnified Person
arising from any activity by such Originator or any of its Affiliates in
servicing, administering or collecting any Transferred Receivables;

(x) any failure of (x) a Collection Account Bank to comply with the terms of the
applicable Collection Account Agreement, (y) the Concentration Account Bank to
comply with the terms of the Concentration Account Agreement, or (z) the
Borrower Account Bank to comply with the terms of the Borrower Account
Agreement;

(xi) any withholding, deduction or Charge imposed upon any payments with respect
to any Transferred Receivable, any Borrower Assigned Agreement or any other
Borrower Collateral.

Section 5.02. Indemnities by the Servicer.

(a) Without limiting any other rights that a Buyer Indemnified Person may have
hereunder or under applicable law, the Servicer hereby agrees to indemnify and
hold harmless each Buyer Indemnified Person from and against any and all
Indemnified Amounts that may be claimed or asserted against or incurred by any
such Buyer Indemnified Person in connection with or arising out of the
collection activities of the Servicer hereunder or out of any breach by the
Servicer of its obligations hereunder or under any other Related Document;
provided, that the Servicer shall not be liable for any indemnification to a
Buyer Indemnified Person to the extent that any such Indemnified Amount
(x) results from such Buyer Indemnified Person’s gross negligence or willful
misconduct, in each case as finally determined by a court of competent
jurisdiction, or (y) constitutes recourse for uncollectible or uncollected
Transferred Receivables as a result of the insolvency, bankruptcy or the failure
(without cause or justification) or inability on the part of the related Obligor
to perform its obligations thereunder. Without limiting the

 

Receivables Sale and Servicing Agreement

25



--------------------------------------------------------------------------------

generality of the foregoing, the Servicer shall pay on demand to each Buyer
Indemnified Person any and all Indemnified Amounts relating to or resulting
from:

(i) reliance on any representation or warranty made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement or
any other Related Document (without regard to any qualifications concerning the
occurrence or non-occurrence of a Material Adverse Effect or similar concepts of
materiality) or on any other information delivered by the Servicer pursuant
hereto or thereto that shall have been incorrect when made or deemed made or
delivered;

(ii) the failure by the Servicer to comply with any term, provision or covenant
contained in this Agreement, any other Related Document or any agreement
executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

(iii) the imposition of any Adverse Claim with respect to any Transferred
Receivable or the Borrower Collateral as a result of any action taken by the
Servicer; or

(iv) the commingling of Collections with respect to Transferred Receivables by
the Servicer at any time with its other funds or the funds of any other Person.

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 5.02 shall be paid by the Servicer to the Buyer Indemnified Person
entitled thereto within five Business Days following demand therefor.

 

Receivables Sale and Servicing Agreement

26



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.01. Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
transmission (with such email or facsimile promptly confirmed by delivery of a
copy by personal delivery or United States Mail as otherwise provided in this
Section 6.01), (c) one Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number set forth in Schedule 6.01 attached hereto or
to such other address (or facsimile number) as may be substituted by notice
given as herein provided:

Without limiting the generality of the foregoing, all notices to be provided to
the Buyer hereunder shall be delivered to both the Buyer and the Administrative
Agent under the Funding Agreement, and shall be effective only upon such
delivery to the Administrative Agent in accordance with the terms of the Funding
Agreement. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Buyer) designated in any written
communication provided hereunder to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. Notwithstanding the foregoing, whenever it
is provided herein that a notice is to be given to any other party hereto by a
specific time, such notice shall only be effective if actually received by such
party prior to such time, and if such notice is received after such time or on a
day other than a Business Day, such notice shall only be effective on the
immediately succeeding Business Day.

Section 6.02. No Waiver; Remedies. Buyer’s failure, at any time or times, to
require strict performance by the Originators of any provision of this Agreement
or any Receivables Assignment shall not waive, affect or diminish any right of
Buyer thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of any breach or default hereunder shall not
suspend, waive or affect any other breach or default whether the same is prior
or subsequent thereto and whether the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of any
Originator contained in this Agreement or any Receivables Assignment, and no
breach or default by any Originator hereunder or thereunder, shall be deemed to
have been suspended or waived by Buyer unless such waiver or suspension is by an
instrument in writing signed by an officer of or other duly authorized signatory
of Buyer and directed to such Originator specifying such suspension or waiver.
Buyer shall not waive any of the provisions set forth in Section 4.01(z) or
Section 4.02(n) if such waiver would adversely affect the Ratings. Buyer’s
rights and remedies under this Agreement shall be cumulative and nonexclusive of
any other rights and remedies that Buyer may have under any other agreement,
including the other Related Documents, by operation of law or otherwise.
Recourse to the Transferred Receivables shall not be required.

 

Receivables Sale and Servicing Agreement

27



--------------------------------------------------------------------------------

Section 6.03. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of each Originator, Servicer and Buyer and their
respective successors and permitted assigns, except as otherwise provided
herein. No Originator nor the Servicer may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder without
the prior express written consent of Buyer. Any such purported assignment,
transfer, hypothecation or other conveyance by any Originator without the prior
express written consent of Buyer, shall be void. Each Originator and the
Servicer acknowledges that Buyer may assign its rights granted hereunder,
including the benefit of any indemnities under Article V, and upon such
assignment, such assignee shall have, to the extent of such assignment, all
rights of Buyer hereunder and, to the extent permitted under the Funding
Agreement, may in turn assign such rights. Each Originator and the Servicer
agrees that, upon any such assignment, such assignee may enforce directly,
without joinder of Buyer, the rights set forth in this Agreement. All such
assignees, including parties to the Funding Agreement in the case of any
assignment to such parties, shall be third party beneficiaries of, and shall be
entitled to enforce Buyer’s rights and remedies under, this Agreement to the
same extent as Buyer or any of its designated representatives may do. The terms
and provisions of this Agreement are for the purpose of defining the relative
rights and obligations of each Originator, the Servicer and Buyer with respect
to the transactions contemplated hereby and, except for the Lenders and the
Administrative Agent, no Person shall be a third party beneficiary of any of the
terms and provisions of this Agreement.

Section 6.04. Termination; Survival of Obligations.

(a) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date.

(b) Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by Buyer under this Agreement shall in any way affect or
impair the obligations, duties and liabilities of any Originator or the rights
of Buyer relating to any unpaid portion of any and all recourse and indemnity
obligations of such Originator to Buyer, including those set forth in Sections
4.04, 5.01, 6.12, 6.14 and 6.15, due or not due, liquidated, contingent or
unliquidated or any transaction or event occurring prior to such termination, or
any transaction or event, the performance of which is required after the
Commitment Termination Date. Except as otherwise expressly provided herein or in
any other Related Document, all undertakings, agreements, covenants, warranties
and representations of or binding upon each Originator, and all rights of Buyer
hereunder, all as contained in the Related Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
rights and remedies pursuant to Sections 4.04, the indemnification and payment
provisions of Article V, and the provisions of Sections 4.03(j), 6.03, 6.12 and
6.14 shall be continuing and shall survive any termination of this Agreement.

 

Receivables Sale and Servicing Agreement

28



--------------------------------------------------------------------------------

Section 6.05. Complete Agreement; Modification of Agreement. This Agreement and
the other Related Documents constitute the complete agreement between the
parties with respect to the subject matter hereof and thereof, supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof, and may not be modified, altered or amended except as set forth in
Section 6.06.

Section 6.06. Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Agreement or any of the other Related Documents,
or any consent to any departure by any Originator therefrom, shall in any event
be effective unless the same shall be in writing and signed by each of the
parties hereto; provided, that, prior to the Termination Date, no amendment,
modification, termination or waiver of any provision of this Agreement or any of
the other Related Documents, or any consent to any departure by any Originator
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent. No consent or demand in any case shall,
in itself, entitle any party to any other consent or further notice or demand in
similar or other circumstances.

Section 6.07. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT AND EACH RELATED DOCUMENT (EXCEPT TO THE EXTENT THAT ANY
RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES), EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT
OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE BUYER IN THE RECEIVABLES OR
REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.

(b) EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY RELATED DOCUMENT; PROVIDED, THAT EACH PARTY HERETO ACKNOWLEDGES
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED, FURTHER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE BUYER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE RECEIVABLES OR ANY OTHER SECURITY FOR THE OBLIGATIONS OF THE ORIGINATORS
ARISING HEREUNDER, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN

 

Receivables Sale and Servicing Agreement

29



--------------------------------------------------------------------------------

FAVOR OF BUYER. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY
HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN
SECTION 6.01 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, PROPER POSTAGE PREPAID. NOTHING IN THIS SECTION SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(c) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Receivables Sale and Servicing Agreement

30



--------------------------------------------------------------------------------

Section 6.08. Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.

Section 6.09. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

Section 6.10. Section Titles. The section titles and table of contents contained
in this Agreement are provided for ease of reference only and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

Section 6.11. No Setoff. Each Originator’s obligations under this Agreement
shall not be affected by any right of setoff, counterclaim, recoupment, defense
or other right such Originator might have against Buyer, all of which rights are
hereby expressly waived by such Originator.

Section 6.12. Confidentiality.

(a) Except to the extent otherwise required by applicable law, as required to be
filed publicly with the Securities and Exchange Commission, or unless each
Affected Party shall otherwise consent in writing, each Originator, the Servicer
and Buyer agree to maintain the confidentiality of this Agreement (and all
drafts hereof and documents ancillary hereto) in its communications with third
parties other than any Affected Party or any Buyer Indemnified Person and
otherwise not to disclose, deliver or otherwise make available to any third
party (other than its directors, officers, employees, accountants or counsel)
the original or any copy of all or any part of this Agreement (or any draft
hereof and documents ancillary hereto) except to an Affected Party or a Buyer
Indemnified Person.

(b) Each Originator and the Servicer agrees that it shall not (and shall not
permit any of its Subsidiaries to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the Related Documents without the prior written consent of Buyer (which consent
shall not be unreasonably withheld) unless such news release or public
announcement is required by law, in which case such Originator or the Servicer
shall consult with Buyer prior to the issuance of such news release or public
announcement. Any Originator or the Servicer may, however, disclose the general
terms of the transactions contemplated by this Agreement and the Related
Documents to trade creditors, suppliers and other similarly-situated Persons so
long as such disclosure is not in the form of a news release or public
announcement.

(c) Except to the extent otherwise required by applicable law, or in connection
with any judicial or administrative proceedings, as required to be filed
publicly with the Securities Exchange Commission, or unless the Originators and
the Servicer otherwise consent in writing, the Buyer agrees (i) to maintain the
confidentiality of (A) this Agreement (and all drafts hereof and documents
ancillary hereto) and (B) all other confidential proprietary information with
respect to the Originators, the Servicer and their respective Affiliates and
each of their respective

 

Receivables Sale and Servicing Agreement

31



--------------------------------------------------------------------------------

businesses obtained by the Buyer in connection with the structuring, negotiation
and execution of the transactions contemplated herein and in the other documents
ancillary hereto, in each case, in its communications with third parties other
than any Originator or the Servicer, and (ii) not to disclose, deliver, or
otherwise make available to any third party (other than its directors, officers,
employees, accountants or counsel) the original or any copy of all or any part
of this Agreement (or any draft hereof and documents ancillary hereto) except to
any Originator. Notwithstanding the foregoing, Buyer shall be permitted to
disclose copies of this Agreement and the confidential proprietary information
described above to (1) each Affected Party and each Affected Party’s and their
respective Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and to not disclose or use such Information in violation of Regulation FD (17
C.F.R. § 243.100-243.103)); (2) any regulatory authority (it being understood
that it will to the extent reasonably practicable provide the Originators and/or
the Servicer with an opportunity to request confidential treatment from such
regulatory authority), (3) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (4) to any other party
to the Funding Agreement, (5) to the extent required in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Related Document or the enforcement of rights
hereunder or thereunder, (6) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee or pledgee of
(or participant in), or any prospective assignee or pledgee of (or participant
in), any of its rights or obligations under this Agreement, (7) with the consent
of the applicable Originator or Servicer or (8) to the extent such Agreement or
other information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Buyer or Affected Party
on a nonconfidential basis from a source other than the Parent or any Subsidiary
thereof.

Section 6.13. Further Assurances.

(a) Each Originator shall, at its sole cost and expense, upon request of Buyer,
promptly and duly execute and deliver any and all further instruments and
documents and take such further actions that may be necessary or desirable or
that Buyer may request to carry out more effectively the provisions and purposes
of this Agreement or any other Related Document or to obtain the full benefits
of this Agreement and of the rights and powers herein granted, including
(i) using its best efforts to secure all consents and approvals necessary or
appropriate for the assignment to or for the benefit of Buyer of any Transferred
Receivable held by such Originator or in which such Originator has any rights
not heretofore assigned, and (ii) filing any financing or continuation
statements under the UCC with respect to the ownership interests or Liens
granted hereunder or under any other Related Document. Each Originator hereby
authorizes Buyer, to file any such financing or continuation statements without
the signature of such Originator to the extent permitted by applicable law. A
carbon, photographic or other reproduction of this Agreement or of any notice or
financing statement covering the Transferred Receivables or any part thereof
shall be sufficient as a notice or financing statement where permitted by law.
If any amount payable under or in connection with any of the Transferred
Receivables is or shall become evidenced by any instrument, such instrument,
other than checks and notes received in the ordinary course of business, shall
be duly endorsed in a manner satisfactory to Buyer immediately upon such
Originator’s receipt thereof and promptly delivered to Buyer.

 

Receivables Sale and Servicing Agreement

32



--------------------------------------------------------------------------------

(b) If any Originator fails to perform any agreement or obligation under this
Section 6.13, Buyer may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the reasonable expenses of
Buyer incurred in connection therewith shall be payable by such Originator upon
demand of Buyer.

Section 6.14. Fees and Expenses. In addition to its indemnification obligations
pursuant to Article V, each Originator agrees, jointly and severally, to pay on
demand all Rating Agency fees and all costs and expenses incurred by Buyer in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Related Documents, including the reasonable fees and
out-of-pocket expenses incurred by Buyer, (including any such amounts owed by
Buyer in connection with its financing of the Transfers hereunder), for counsel,
advisors, consultants and auditors retained in connection with the transactions
contemplated hereby and advice in connection therewith, and each Originator
agrees, jointly and severally, to pay all costs and expenses, if any (including
reasonable attorneys’ fees and expenses but excluding any costs of enforcement
or collection of the Transferred Receivables), in connection with the
enforcement of this Agreement and the other Related Documents.

Section 6.15. Nonrecourse Obligations. Notwithstanding any provision in any
other Section of this Agreement to the contrary, any obligation of Buyer to pay
any amounts payable to the Originators pursuant to this Agreement shall be
without recourse to the Buyer except to the extent that funds from Advances or
Collections are available to the Buyer pursuant to the terms of the Funding
Agreement for such payment (collectively, the “Buyer Available Amounts”), in the
event that amounts payable to the Originators pursuant to this Agreement exceed
the Buyer Available Amounts, the excess of the amounts due hereunder (and
subject to this Section 6.15) over the Buyer Available Amounts paid shall not
constitute a “claim” under Section 101(5) of the Bankruptcy Code against Buyer
until such time as the Buyer has Buyer Available Amounts.

ARTICLE VII

SERVICER PROVISIONS

Section 7.01. Appointment of the Servicer. Buyer hereby appoints the Servicer as
its agent to service the Transferred Receivables and, in accordance with the
Related Documents, to enforce Buyer’s rights and interests in and under each
Transferred Receivable and Contract therefor and to serve in such capacity until
the termination of its responsibilities pursuant to Sections 8.01 or 9.01. In
connection therewith, the Servicer hereby accepts such appointment and agrees to
perform the duties and obligations set forth herein. The Servicer may, with the
prior written consent of the Buyer, subcontract with a Sub-Servicer for the
collection, servicing or administration of the Transferred Receivables;
provided, that (a) the Servicer shall remain liable for the performance of the
duties and obligations of such Sub-Servicer pursuant to the terms hereof,
(b) any Sub-Servicing Agreement that may be entered into and any other
transactions or services relating to the Transferred Receivables involving a
Sub-Servicer shall be deemed to be between the Sub-Servicer and the Servicer
alone, and Buyer shall not be deemed a party thereto and shall have no
obligations, duties or liabilities with respect to the Sub-Servicer and (c) each
Sub-Servicing Agreement shall expressly provide that it shall automatically
terminate upon the termination of the Servicer’s responsibilities hereunder in
accordance with the terms hereof.

 

Receivables Sale and Servicing Agreement

33



--------------------------------------------------------------------------------

Section 7.02. Duties and Responsibilities of the Servicer.

(a) Subject to the provisions of this Agreement, the Servicer shall conduct the
servicing, administration and collection of the Transferred Receivables and
shall take, or cause to be taken, all actions that (i) may be necessary or
advisable to service, administer and collect each Transferred Receivable from
time to time, (ii) the Servicer would take if the Transferred Receivables were
owned by the Servicer, and (iii) are consistent with the Credit and Collection
Policies and industry practice for the servicing of accounts receivable similar
to such Transferred Receivables.

(b) In addition to the foregoing, in order to ensure that the Buyer has adequate
funding for the purchase of Receivables hereunder, the Servicer shall be
responsible for the following:

(i) preparation and delivery on behalf of Buyer all Borrowing Requests,
Repayment Notices, Borrowing Base Certificates, Monthly Reports, Weekly Reports
and Daily Reports required to be delivered under the Funding Agreement;

(ii) calculation and monitoring of the Borrowing Base and the components
thereof, and whether the Receivables included in the calculation of the Net
Receivables Balance are in fact Eligible Receivables; and

(iii) establishment, maintenance and administration of the Collection Accounts,
the Concentration Account, and the Borrower Account in accordance with Article
VIII of the Funding Agreement.

Section 7.03. Collections on Receivables.

(a) In the event that the Servicer is unable to determine the specific
Transferred Receivables on which Collections have been received from the Obligor
thereunder, the parties agree that such Collections shall be deemed to have been
received on such Receivables in the order in which they were originated with
respect to such Obligor. In the event that the Servicer is unable to determine
the specific Transferred Receivables on which discounts, offsets or other
non-cash reductions have been granted or made with respect to the Obligor
thereunder, the parties agree for purposes of this Agreement only that such
reductions shall be deemed to have been granted or made (i) prior to a
Termination Event, on such Receivables as determined by the Servicer, and
(ii) from and after the occurrence of a Termination Event, in the reverse order
in which they were originated with respect to such Obligor.

(b) If the Servicer determines that amounts unrelated to the Transferred
Receivables (the “Unrelated Amounts”) have been deposited in any Account, then
the Servicer shall provide written evidence thereof to the Buyer no later than
the first Business Day following the day on which the Servicer had actual
knowledge thereof, which evidence shall be provided in writing and shall be
otherwise satisfactory to Buyer.

 

Receivables Sale and Servicing Agreement

34



--------------------------------------------------------------------------------

(c) Authorization of the Servicer. Buyer hereby authorizes the Servicer to take
any and all reasonable steps in its name and on its behalf necessary or
desirable and not inconsistent with the rights of the Buyer hereunder, in the
determination of the Servicer, to (a) collect all amounts due under any
Transferred Receivable, including endorsing the applicable name on checks and
other instruments representing Collections on such Receivable, and execute and
deliver any and all instruments of satisfaction or cancellation or of partial or
full release or discharge and all other comparable instruments with respect to
any such Receivable and (b) after any Transferred Receivable becomes a
Delinquent Receivable or a Defaulted Receivable and to the extent permitted
under and in compliance with applicable law and regulations, commence
proceedings with respect to the enforcement of payment of any such Receivable
and the Contract therefor and adjust, settle or compromise any payments due
thereunder, in each case to the same extent as the applicable Originator could
have done if it had continued to own such Receivable. The Buyer shall furnish
the Servicer with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder. Notwithstanding anything to the contrary contained herein, the
Buyer shall have the absolute and unlimited right to direct the Servicer (at the
Servicer’s expense) (i) to commence or settle any legal action to enforce
collection of any Transferred Receivable or (ii) to foreclose upon, repossess or
take any other action that the Buyer deems necessary or advisable with respect
thereto. In no event shall the Servicer be entitled to make Buyer or any
Affected Party a party to any Litigation without such Affected Party’s express
prior written consent.

(d) Servicing Fees. As compensation for its servicing activities and as
reimbursement for its reasonable expenses in connection therewith, the Servicer
shall be entitled to receive the Servicing Fees monthly on each Settlement Date.
Such Servicing Fees shall be payable from available funds in accordance with
Section 2.07 and 2.08 of the Funding Agreement. The Servicer shall be required
to pay for all expenses incurred by it in connection with its activities
hereunder (including any payments to accountants, counsel or any other Person)
and shall not be entitled to any payment therefor other than the Servicing Fees.

Section 7.04. Covenants of the Servicer. The Servicer covenants and agrees that
from and after the Effective Date and until the Termination Date:

(a) Compliance with Agreements and Applicable Laws. The Servicer shall perform
each of its obligations under this Agreement and the other Related Documents.
The Servicer shall comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor matters and environmental laws and
environmental permits, except, in each case, where the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

(b) Maintenance of Existence and Conduct of Business. The Servicer shall: (i) do
or cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence and its rights and franchises; (ii) continue to
conduct its business substantially as now

 

Receivables Sale and Servicing Agreement

35



--------------------------------------------------------------------------------

conducted or as otherwise permitted hereunder and in accordance with the terms
of its certificate or articles of incorporation and by-laws; and (iii) at all
times maintain, preserve and protect all of its assets and properties used or
useful in the conduct of its business, including all licenses, permits, charters
and registrations, and keep the same in good repair, working order and condition
in all material respects (taking into consideration ordinary wear and tear) and
from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices, except to the extent that the failure to comply with this clause
(iii) could not reasonably be expected to have a Material Adverse Effect.

(c) Deposit of Collections. The Servicer shall deposit or cause to be deposited
promptly into a Collection Account, and in any event no later than the first
Business Day after receipt thereof, all Collections it may receive with respect
to any Transferred Receivable.

(d) ERISA. The Servicer shall give the Administrative Agent prompt written
notice of any event that (i) could reasonably be expected to result in the
imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA, or (ii) could reasonably be expected to result in the incurrence by
Servicer of any liabilities under Title IV of ERISA (other than premium payments
arising in the ordinary course of business).

(e) Compliance with Credit and Collection Policies. The Servicer shall comply
with the Credit and Collection Policies with respect to each Transferred
Receivable and the Contract therefor. The Servicer shall not extend, amend,
forgive, discharge, compromise, waive, cancel or otherwise modify the terms of
any Transferred Receivable or amend, modify or waive any term or condition of
any Contract related thereto, except that the Servicer may (i) reduce the
Outstanding Balance of a Receivable as required to reflect any Dilution Factors
and (ii) take such actions, to the extent permitted by the Credit and Collection
Policies, as the Servicer may deem reasonably necessary or desirable in order to
maximize Collections with respect to any past-due Receivable so long as, after
giving effect to any such action, no Receivables which constituted Eligible
Receivables prior to such action would no longer constitute Eligible Receivables
as a result of such action. The Servicer shall not without the prior written
consent of the Buyer amend, modify or waive any term or provision of the Credit
and Collection Policies.

(f) Ownership of Transferred Receivables; Servicing Records. The Servicer shall
(i) identify the Transferred Receivables clearly and unambiguously in its
Servicing Records to reflect that such Transferred Receivables are the property
of the Buyer and that a Lien on such Transferred Receivables has been granted to
the Administrative Agent for the benefit of the Lenders; (ii) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing such Receivables in the
event of the destruction of any originals thereof) as are necessary or advisable
in accordance with industry practice (1) to reflect promptly (a) all payments
received and all credits and extensions granted with respect to such
Receivables, (b) the return, rejection, repossessions, or stoppage in transit of
any merchandise the sale of which has given rise to any such Receivable and
(c) any other reductions in the Outstanding Balance of such Receivables on
account of Dilution Factors; and (2) to determine no less frequently than the
date each Daily Report, Weekly Report or Monthly Report is due, whether each
Transferred Receivable then outstanding qualifies as an Eligible Receivable;
(iii) by no later than the Effective Date, mark conspicuously with a legend, in
form and substance satisfactory to the Buyer, its books and records (including
computer records) and

 

Receivables Sale and Servicing Agreement

36



--------------------------------------------------------------------------------

credit files pertaining to the Borrower Collateral, and its file cabinets or
other storage facilities where it maintains information pertaining thereto, to
evidence the assignment of the Transferred Receivables under this Agreement and
the assignment and Liens granted pursuant to the Funding Agreement. Upon the
occurrence and during the continuance of a Termination Event, the Servicer shall
deliver and turn over such books and records to the Buyer or its representatives
at any time on demand. The Servicer shall permit any representative of the Buyer
to inspect such books and records and shall provide photocopies thereof to Buyer
as more specifically set forth in Section 7.04(i).

(g) Payment and Performance of Charges and other Obligations.

(i) Subject to Section 7.04(g)(ii), the Servicer shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any amount thereof shall become past due.

(ii) The Servicer may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 7.04(g)(i);
provided that (A) adequate reserves with respect to such contest are maintained
on the books of the Servicer, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Borrower Collateral becomes subject to forfeiture or loss as a result of such
contest, (D) no Lien shall be imposed to secure payment of such charges or
claims other than inchoate tax liens and (E) the Administrative Agent has not
advised the Servicer in writing that it reasonably believes that failure to pay
or to discharge such claims or charges could have or result in a Material
Adverse Effect.

(h) Access. The Servicer agrees to provide Buyer, the Buyer’s officers,
employees, directors, agents and representatives with all access that the
Originators have covenanted and agreed to provide to the Buyer in
Section 4.02(b).

(i) Communication with Accountants. The Servicer authorizes Buyer to communicate
directly with its independent certified public accountants, and authorizes and,
shall upon Buyer’s request, instruct those accountants to disclose and make
available to Buyer, its officers, employees, agents and representatives any and
all financial statements and other supporting financial documents, schedules and
information relating to the Servicer (including copies of any issued management
letters) with respect to the business, financial condition and other affairs of
the Servicer. The Servicer agrees to render to Buyer, at the Servicer’s own cost
and expense, such clerical and other assistance as may be reasonably requested
with regard to the foregoing.

(j) Collection of Transferred Receivables. In connection with the collection of
amounts due or to become due under the Transferred Receivables, the Borrower
Assigned Agreements and any other Borrower Collateral, the Servicer shall take
such action as it, and from

 

Receivables Sale and Servicing Agreement

37



--------------------------------------------------------------------------------

and after the occurrence and during the continuance of a Termination Event, the
Buyer may deem necessary or desirable to enforce collection of the Transferred
Receivables, the Borrower Assigned Agreements and the other Borrower Collateral;
provided that the applicable Originator may, rather than commencing any such
action or taking any other enforcement action, at its option, elect to pay to
the Buyer, for deposit into the Agent Account, an amount equal to the
Outstanding Balance of any such Transferred Receivable. If (i) an Incipient
Termination Event or a Termination Event shall have occurred and be continuing
or (ii) the Buyer in good faith believes that an Incipient Termination Event or
a Termination Event is imminent, then the Buyer may, without prior notice to any
Originator or the Servicer, (x) exercise its right to take exclusive ownership
and control of (1) the Collections and the Collection Accounts in accordance
with the terms of the applicable Collection Account Agreements and (2) the
Concentration Account and the Borrower Account (in which case the Servicer shall
be required to deposit any Collections it then has in its possession or at any
time thereafter receives, immediately in the Agent Account) and (y) notify any
Obligor under any Transferred Receivable or obligors under the Borrower Assigned
Agreements of the sale to Buyer of such Transferred Receivables and of the
pledge of such Transferred Receivables or Borrower Assigned Agreements, as the
case may be, to the Administrative Agent and direct that payments of all amounts
due or to become due to the Buyer thereunder be made directly to the Buyer or
any servicer, collection agent or Lockbox or other account designated by the
Buyer and the Buyer may enforce collection of any such Transferred Receivable or
the Borrower Assigned Agreements and adjust, settle or compromise the amount or
payment thereof. The Buyer shall provide prompt notice to the Servicer of any
such notification of assignment, pledge or direction of payment to the Obligors
under any Transferred Receivables.

(k) Performance of Borrower Assigned Agreements. The Servicer shall (i) perform
and observe all the terms and provisions of the Borrower Assigned Agreements to
be performed or observed by it, maintain the Borrower Assigned Agreements in
full force and effect, enforce the Borrower Assigned Agreements in accordance
with their terms and take all action as may from time to time be requested by
the Buyer in order to accomplish the foregoing, and (ii) upon the request of and
as directed by the Buyer, make such demands and requests to any other party to
the Borrower Assigned Agreements as are permitted to be made by the Servicer
thereunder.

(l) License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Servicer hereby grants to the Buyer (and to the Administrative Agent
on behalf of the Lenders as assignee of the Buyer) a limited license to use,
without charge, the Servicer’s computer programs, software, printouts and other
computer materials, technical knowledge or processes, data bases, materials,
trademarks, registered trademarks, trademark applications, service marks,
registered service marks, service mark applications, patents, patent
applications, trade names, rights of use of any name, labels, fictitious names,
inventions, designs, trade secrets, goodwill, registrations, copyrights,
copyright applications, permits, licenses, franchises, customer lists, credit
files, correspondence, and advertising materials or any property of a similar
nature, as it pertains to the Transferred Receivables and the other Borrower
Collateral, or any rights to any of the foregoing, only as reasonably required
in connection with the collection of the Transferred Receivables and the
advertising for sale, and selling any of the Borrower Collateral, or exercising
of any other remedies with respect thereto, and the Servicer agrees that its
rights under all licenses and franchise agreements shall inure to the Buyer (and
to the Administrative Agent on behalf of the

 

Receivables Sale and Servicing Agreement

38



--------------------------------------------------------------------------------

Lenders as assignee of the Buyer) for purposes of the license granted herein.
Except upon the occurrence and during the continuation of a Termination Event,
the Buyer agrees not to use (and shall cause the Administrative Agent to
covenant not to use) any such license without giving the Servicer prior written
notice.

(m) Deposit of Collections. The Servicer shall (and shall cause each of its
Affiliates to) (i) instruct all Obligors to remit all payments with respect to
any Transferred Receivables directly into a Lockbox or a Collection Account, and
(ii) deposit or cause to be deposited promptly into a Lockbox or a Collection
Account, and in any event no later than the first Business Day after receipt
thereof, all Collections it may receive in respect of Transferred Receivables
(and until so deposited, all such Collections shall be held in trust for the
benefit of Buyer and its assigns (including the Administrative Agent and the
Lenders). The Servicer shall not make or permit to be made deposits into a
Lockbox or a Collection Account other than in accordance with this Agreement and
the other Related Documents. Without limiting the generality of the foregoing,
the Servicer shall ensure that no Collections or other proceeds with respect to
a Receivable reconveyed to any Originator pursuant to Section 4.04 hereof are
paid or deposited into any Lockbox or Collection Account.

(n) Commingling. The Servicer shall not (and shall cause each other member of
the Parent Group not to) deposit or permit the deposit of any funds that do not
constitute Collections of Transferred Receivables into any Lockbox or Collection
Account except as otherwise permitted by Section 4.03(m) hereof. If any funds
not constituting Collections of Transferred Receivables are nonetheless
deposited into a Lockbox or Collection Account and the Servicer so notifies
Buyer, Buyer shall promptly remit any such amounts to the applicable Originator.
So long as any Transferred Receivables of an Obligor remain unpaid, the Servicer
shall not instruct such Obligor to remit Collections of any Receivables other
than Excluded Receivables to any Person or account other than to a Lockbox or
Collection Account.

(o) Separate Identity. The Servicer shall comply with Section 4.02(i) to the
same extent as if it were an Originator.

Section 7.05. Reporting Requirements of the Servicer. The Servicer hereby agrees
that, from and after the Effective Date and until the Termination Date, it shall
prepare and deliver or cause to be prepared and delivered to the Lenders and the
Administrative Agent the financial statements, notices, reports, and other
information at the times, to the Persons and in the manner set forth in Annex
7.05.

ARTICLE VIII

EVENTS OF SERVICER TERMINATION

Section 8.01. Events of Servicer Termination. If any of the following events
(each, an “Event of Servicer Termination”) shall occur (regardless of the reason
therefor):

(a) the Servicer shall (i) fail to make any payment or deposit hereunder when
due and payable and the same shall remain unremedied for one (1) Business Day or
more; (ii) fail to deliver when due any of the reports required to be delivered
pursuant to Section 7.05 or any other report related to the Transferred
Receivables as required by the other Related Documents and the

 

Receivables Sale and Servicing Agreement

39



--------------------------------------------------------------------------------

same shall remain unremedied for two (2) Business Days or more; or (iii) fail or
neglect to perform, keep or observe any other provision of this Agreement or the
other Related Documents (other than any provision embodied in or covered by any
other clause of this Section 8.01) and the same shall remain unremedied for five
(5) days or more following the earlier to occur of an Authorized Officer of the
Servicer becoming aware of such breach and the Servicer’s receipt of notice
thereof; or

(b) (i) the Servicer shall fail to make any payment with respect to any of its
Debts which is in an aggregate principal amount of $10,000,000 when due, and the
same shall remain unremedied for any applicable grace period with respect
thereto; or (ii) a default or breach shall occur under any agreement, document
or instrument to which the Servicer is a party or by which the Servicer or its
property is bound (other than a Related Document), and such default or breach or
shall remain unremedied after any applicable grace period with respect thereto
and which involves a Debt which is in an aggregate principal amount of
$10,000,000; or

(c) a case or proceeding shall have been commenced against the Servicer or any
Affiliate which acts as a Sub-Servicer seeking a decree or order in respect of
any such Person (i) under the Bankruptcy Code or any other applicable federal,
state or foreign bankruptcy or other similar law, (ii) appointing a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for any such Person or for any substantial part of such Person’s assets, or
(iii) ordering the winding-up or liquidation of the affairs of any such Person,
and such case or proceeding continues for 60 days unless dismissed or
discharged; provided, however, that such 60-day period shall be deemed
terminated immediately if (x) a decree or order is entered by a court of
competent jurisdiction with respect to a case or proceeding described in this
subsection (c), or (y) any of the events described in Section 8.01(d) shall have
occurred; or

(d) the Servicer or any Affiliate which acts as a Sub-Servicer shall (i) file a
petition seeking relief under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or other similar law, (ii) consent or fail
to object in a timely and appropriate manner to the institution of any
proceedings under the Bankruptcy Code or any other applicable federal, state or
foreign bankruptcy or similar law or to the filing of any petition thereunder or
to the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for any such Person or
for any substantial part of such Person’s assets, (iii) make an assignment for
the benefit of creditors, or (iv) take any corporate action in furtherance of
any of the foregoing; or

(e) the Servicer or any Affiliate which acts as a Sub-Servicer generally does
not pay its debts as such debts become due or admits in writing its inability
to, or is generally unable to, pay its debts as such debts become due; or

(f) a final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate (net of insurance proceeds) at any time outstanding
shall be rendered against the Servicer or any other Subsidiary of the Parent
which acts as a Sub-Servicer and either (i) enforcement proceedings shall have
been commenced upon any such judgment or (ii) the same shall not, within 30 days
after the entry thereof, have been discharged or execution thereof stayed or
bonded pending appeal, or shall not have been discharged prior to the expiration
of any such stay; or

 

Receivables Sale and Servicing Agreement

40



--------------------------------------------------------------------------------

(g)(i) any information contained in any Borrowing Base Certificate, Monthly
Report, Weekly Report or Daily Report is untrue or incorrect in any respect or
(ii) any representation or warranty of the Servicer herein or in any other
Related Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered by the
Servicer to any Affected Party hereto or thereto is untrue or incorrect in any
material respect as of the date when made or deemed made and such representation
and warranty, if relating to any Transferred Receivable, has not been cured by
the repurchase of any such Transferred Receivable pursuant to Section 4.04; or

(h) the Buyer shall have determined that any event or condition that materially
adversely affects the ability of the Servicer to collect the Transferred
Receivables or to otherwise perform hereunder has occurred; or

(i) a Termination Event shall have occurred or this Agreement shall have been
terminated; or

(j) a deterioration has taken place in the quality of servicing of Transferred
Receivables or other Receivables, other than the Mexico Receivables, serviced by
the Servicer that the Buyer, in its sole discretion, determines to be material,
and such material deterioration has not been eliminated within 30 days after
written notice thereof shall have been given by the Administrative Agent to the
Servicer; or

(k) the Servicer shall assign or purport to assign any of its obligations
hereunder without the prior written consent of the Buyer; or

(l) a Change of Control shall occur; or

(m) a default or breach of any of the tests set forth in Annex Z shall occur;

then, and in any such event, the Buyer may, by delivery of a Servicer
Termination Notice to the Servicer, terminate the servicing responsibilities of
the Servicer hereunder, without demand, protest or further notice of any kind,
all of which are hereby waived by the Servicer. Upon the delivery of any such
notice, all authority and power of the Servicer under this Agreement shall pass
to and be vested in the Successor Servicer acting pursuant to Section 9.02;
provided, that notwithstanding anything to the contrary herein, the Servicer
agrees to continue to follow the procedures set forth in Section 7.02 with
respect to Collections on the Transferred Receivables until a Successor Servicer
has assumed the responsibilities and obligations of the Servicer in accordance
with Section 9.02.

ARTICLE IX

SUCCESSOR SERVICER PROVISIONS

Section 9.01. Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon a determination that
(a) the performance of its duties hereunder has become impermissible under
applicable law or regulation and (b) there is no reasonable action that the
Servicer could take to make the performance of its duties hereunder

 

Receivables Sale and Servicing Agreement

41



--------------------------------------------------------------------------------

become permissible under applicable law. Any such determination shall (i) with
respect to clause (a) above, be evidenced by an opinion of counsel to such
effect and (ii) with respect to clause (b) above, be evidenced by an Officer’s
Certificate to such effect, in each case delivered to the Administrative Agent.
No such resignation shall become effective until a Successor Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 9.02.

Section 9.02. Appointment of the Successor Servicer. In connection with the
termination of the Servicer’s responsibilities or the resignation by the
Servicer under this Agreement pursuant to Sections 8.01 or 9.01, the Buyer may
at any time appoint a successor servicer to the Servicer that shall be
acceptable to the Administrative Agent and shall succeed to all rights and
assume all of the responsibilities, duties and liabilities of the Servicer under
this Agreement (the Administrative Agent, in such capacity, or such successor
servicer being referred to as the “Successor Servicer”); provided, that the
Successor Servicer shall have no responsibility for any actions of the Servicer
prior to the date of its appointment or assumption of duties as Successor
Servicer. In selecting a Successor Servicer, the Buyer may (but shall not be
required to) obtain bids from any potential Successor Servicer and may agree to
any bid it deems appropriate. The Successor Servicer shall accept its
appointment by executing, acknowledging and delivering to the Buyer an
instrument in form and substance acceptable to the Buyer.

Section 9.03. Duties of the Servicer. The Servicer covenants and agrees that,
following the appointment of, or assumption of duties by, a Successor Servicer:

(a) The Servicer shall terminate its activities as Servicer hereunder in a
manner that facilitates the transfer of servicing duties to the Successor
Servicer and is otherwise acceptable to the Buyer and, without limiting the
generality of the foregoing, shall, at its own expense, timely deliver (i) any
funds to the Administrative Agent that were required to be remitted to the
Administrative Agent for deposit in the Agent Account under the Funding
Agreement and (ii) copies of all Servicing Records and other information with
respect to the Transferred Receivables to the Successor Servicer at a place
selected by the Successor Servicer. The Servicer shall cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the predecessor Servicer under this Agreement and shall account for
all funds and shall execute and deliver such instruments and do such other
things as may be required to vest and confirm in the Successor Servicer all
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer. All reasonable costs and expenses (including reasonable attorneys’
fees) incurred in connection with transferring all files and other documents in
respect of the Transferred Receivables to the Successor Servicer shall be for
the account of the predecessor Servicer.

(b) The Servicer shall terminate each existing Sub-Servicing Agreement and the
Successor Servicer shall not be deemed to have assumed any of the Servicer’s
interests therein or to have replaced the Servicer as a party thereto.

(c) In the event that the Servicer is terminated as Servicer hereunder but no
Successor Servicer has been appointed, the Servicer shall timely deliver to the
Administrative Agent or its designee, at a place designated by the
Administrative Agent or such designee, all Servicing Records and other
information with respect to the Transferred Receivables which otherwise

 

Receivables Sale and Servicing Agreement

42



--------------------------------------------------------------------------------

would be required to be delivered to the Successor Servicer under
Section 9.03(a) above, and all reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with transferring such files
and other documents to the Administrative Agent shall be for the account of the
predecessor Servicer.

Section 9.04. Effect of Termination or Resignation. Any termination of or
resignation by the Servicer hereunder shall not affect any claims that the Buyer
or its assigns may have against the Servicer for events or actions taken or not
taken by the Servicer arising prior to any such termination or resignation.

Section 9.05. Power of Attorney. On the Closing Date, the Servicer shall execute
and deliver a power of attorney in substantially in the form attached hereto as
Exhibit 9.05 (a “Power of Attorney”). The Power of Attorney is a power coupled
with an interest and shall be irrevocable until this Agreement has terminated in
accordance with its terms and all of the Transferred Receivables have been
indefeasibly paid or otherwise written off as uncollectible. The powers
conferred on the Buyer under each Power of Attorney are solely to protect the
interests of the Buyer in the Transferred Receivables and the ability of the
Successor Servicer to assume the servicing rights, powers and responsibilities
of the Servicer hereunder and shall not impose any duty upon the Buyer or the
Successor Servicer to exercise any such powers.

Section 9.06. No Proceedings. Each Originator and Servicer agrees that, from and
after the Closing Date and until the date one year plus one day following the
Termination Date, it will not, directly or indirectly, institute or cause to be
instituted against Buyer any proceeding of the type referred to in Sections
8.01(d) and 8.01(e) of the Funding Agreement. This Section 9.06 shall survive
the termination of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Receivables Sale and Servicing Agreement

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Receivables Sale and Servicing
Agreement to be executed by their respective duly authorized representatives, as
of the date first above written.

 

SYNNEX CORPORATION, individually and as an

Originator

By:  

/s/ Simon Y. Leung

Name:   Simon Y. Leung Title:   Corporate Secretary SIT FUNDING CORPORATION, as
Buyer By:  

/s/ Simon Y. Leung

Name:   Simon Y. Leung Title:   Corporate Secretary SYNNEX CORPORATION, as
Servicer By:  

/s/ Simon Y. Leung

Name:   Simon Y. Leung Title:   Corporate Secretary

 

Receivables Sale and Servicing Agreement

S-1



--------------------------------------------------------------------------------

ANNEX X

DEFINITIONS

[Attached]

 

Receivables Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX X

to

RECEIVABLES SALE AND SERVICING AGREEMENT

and

RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT

dated as of

February 12, 2007

Definitions and Interpretation

 

Annex X



--------------------------------------------------------------------------------

SECTION 1. Definitions and Conventions. Capitalized terms used in the Sale
Agreement (as defined below) and the Funding Agreement (as defined below) shall
have (unless otherwise provided elsewhere therein) the following respective
meanings:

“Account” shall mean any of the Concentration Account, the Borrower Account or
the Collection Accounts.

“Account Agreement” shall mean any of the Borrower Account Agreement, the
Concentration Account Agreement or the Collection Account Agreements.

“Accounting Changes” shall mean, with respect to any Person, (a) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions); (b) changes in accounting principles
concurred in by such Person’s certified public accountants; (c) purchase
accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and the application
of the accounting principles set forth in FASB 109, including the establishment
of reserves pursuant thereto and any subsequent reversal (in whole or in part)
of such reserves; and (d) the reversal of any reserves established as a result
of purchase accounting adjustments.

“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.09 or 2.10 of the Funding Agreement.

“Additional Costs” shall have the meaning assigned to it in Section 2.09(b) of
the Funding Agreement.

“Administrative Agent” shall have the meaning set forth in the Preamble of the
Funding Agreement.

“Administrative Services Agreement” shall mean that certain Ancillary Services
and Lease Agreement dated as of December 10, 1997, between the Borrower and the
Parent.

“Advance” shall mean any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Advance Date” shall mean each day on which any Advance is made.

“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under the Sale Agreement or the Funding
Agreement.

“Affected Party” shall mean each of the following Persons: each Lender, the
Administrative Agent, the Depositary, each Affiliate of the foregoing Persons,
and any SPV or participant with the rights of a Lender under Section 12.02(c) of
the Funding Agreement and their respective successors, transferees and permitted
assigns.

“Affiliate” shall mean, with respect to (a) any Lender or Administrative Agent,
each Person that, directly or indirectly, owns or controls, whether
beneficially, or as a trustee, guardian or other fiduciary, five percent (5%) or
more of the Stock having ordinary voting power

 

Annex X



--------------------------------------------------------------------------------

in the election of directors of such Person, (b) Borrower, or Parent or any of
their Subsidiaries, or any Obligor, each Person that, directly or indirectly,
owns or controls, whether beneficially, or as a trustee, guardian or other
fiduciary ten percent (10%) or more of the Stock having ordinary voting power in
the election of directors of such Person, or (c) with respect to each Person,
including those Persons to which clause (a) or (b) are applicable, (i) each
Person that controls, is controlled by or is under common control with such
Person, or (ii) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

“Agent Account” shall mean account number 50279513, Reference CFN8690 with the
Depositary in the name of the Administrative Agent.

“Aggregate Commitment” shall mean as to all Lenders, the aggregate commitment of
all Lenders to make Advances, which aggregate commitment shall be Three Hundred
Million Dollars ($300,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Funding Agreement.

“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.

“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
12.02 attached to the Funding Agreement.

“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the Chairman or Vice-Chairman of the Board, the President,
any Vice President, the General Counsel, the Secretary, the Treasurer, the
Controller, any Assistant Secretary, any Assistant Treasurer, any manager or
managing member and each other officer of such corporation or limited liability
company specifically authorized to sign agreements, instruments or other
documents on behalf of such corporation or limited liability company in
connection with the transactions contemplated by the Sale Agreement, the Funding
Agreement and the other Related Documents.

“Available Amounts” shall have the meaning assigned to it in Section 12.15 of
the Funding Agreement.

“Bank” shall mean any of the Collection Account Banks, the Concentration Account
Bank or the Borrower Account Bank.

“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.

“Billed Amount” shall mean, with respect to any Receivable, the amount billed on
the Billing Date to the Obligor thereunder.

“Billing Date” shall mean, with respect to any Receivable, the date on which the
invoice with respect thereto was generated.

 

2

Annex X



--------------------------------------------------------------------------------

“BK Obligor” means an Obligor that is (i) unable to make payment of its
obligations when due, (ii) a debtor in a voluntary or involuntary bankruptcy
proceeding, or (iii) the subject of a comparable receivership or insolvency
proceeding, unless, in the case of a bankruptcy proceeding in clause (ii) or
(iii), the applicable Originator has been designated as a “critical vendor” and
the Obligor thereunder has obtained (x) in the case of any Receivable originated
pre-petition, a final court order approving the payment of the pre-petition
claims of such Originator on an administrative priority basis or (y) in the case
of any Receivable originated post-petition, (A) a final court order approving
the payment of the post-petition claims of such Originator on an administrative
priority basis and (B) a debtor-in-possession financing facility and management
of the applicable Originator reasonably believes that such financing will be
available to pay the Receivables owing by such Obligor, and, in any such case,
such Obligor has agreed post-petition to pay the Receivables owing by such
Obligor on a current basis in accordance with its terms.

“Borrower” shall have the meaning assigned to it in the preamble to the Funding
Agreement.

“Borrower Account” shall mean that certain deposit account identified as the
“Borrower Account” on Schedule 4.01(q) to the Funding Agreement, maintained by
the Borrower at the Borrower Account Bank, which account shall be subject to a
Borrower Account Agreement.

“Borrower Account Agreement” shall mean any agreement among an Originator, the
Borrower, the Administrative Agent, and the Borrower Account Bank with respect
to the Borrower Account that provides, among other things, that (a) all items of
payment deposited in the Borrower Account are held by the Borrower Account Bank
as custodian for the Administrative Agent, (b) the Borrower Account Bank has no
rights of setoff or recoupment or any other claim against the Borrower Account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of the Borrower Account and for returned
checks or other items of payment and (c) after notice from the Administrative
Agent to the Borrower Account Bank, the Borrower Account Bank agrees to forward
all Collections received in the Borrower Account to the Agent Account within one
Business Day of receipt, and is otherwise in form and substance acceptable to
the Administrative Agent.

“Borrower Account Bank” shall mean the bank or other financial institution at
which the Borrower Account is maintained, which shall initially be Bank of
America, N.A.

“Borrower Account Collateral” shall have the meaning assigned to it in
Section 7.01(c) of the Funding Agreement.

“Borrower Assigned Agreements” shall have the meaning assigned to it in
Section 7.01(b) of the Funding Agreement.

“Borrower Collateral” shall have the meaning assigned to it in Section 7.01 of
the Funding Agreement.

“Borrower Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of

 

3

Annex X



--------------------------------------------------------------------------------

monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by the
Borrower to any Affected Party under the Funding Agreement, any other Related
Document and any document or instrument delivered pursuant thereto, and all
amendments, extensions or renewals thereof, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising thereunder,
including the Outstanding Principal Amount, interest, Unused Commitment Fees,
amounts payable in respect of Funding Excess, Successor Servicing Fees and
Expenses, Additional Amounts, Additional Costs, Indemnified Amounts, and
including the “Seller Secured Obligations” under, and as defined in, the
Existing Receivables Purchase Agreement. This term includes all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against the Borrower in bankruptcy, whether or not allowed
in such case or proceeding), fees, charges, expenses, attorneys’ fees and any
other sum chargeable to the Borrower under any of the foregoing, whether now
existing or hereafter arising, voluntary or involuntary, whether or not jointly
owed with others, direct or indirect, absolute or contingent, liquidated or
unliquidated, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
that are paid to the extent all or any portion of such payment is avoided or
recovered directly or indirectly from any Lender or the Administrative Agent or
any assignee of any Lender or the Administrative Agent as a preference,
fraudulent transfer or otherwise.

“Borrowing” shall mean (i) the Revolving Credit Advances of the Lenders (other
than the Swing Line Lender) made pursuant to Section 2.01(b)(iii) or (iv) of the
Funding Agreement, and (ii) each Swing Line Advance made by the Swing Line
Lender pursuant to Section 2.01(b)(i) of the Funding Agreement.

“Borrowing Base” shall mean, as of any date of determination, the amount equal
to the lesser of:

 

  (a) the Aggregate Commitment,

and

 

  (b) an amount equal to the positive difference, if any, of:

(i) the product of (1) the Dynamic Advance Rate multiplied by (2) the Net
Receivables Balance,

minus

(ii) the sum of (W) the Interest Reserve, (X) the Servicing Fee Reserve, and
(Y) such other reserves as the Administrative Agent may determine from time to
time based upon its reasonable credit judgment;

in each case as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or as otherwise determined by the
Administrative Agent based on Borrower Collateral information available to it,
including any information obtained from any audit or from any other reports with
respect to the Borrower Collateral, which determination shall be final, binding
and conclusive on all parties to the Funding Agreement (absent manifest error).

 

4

Annex X



--------------------------------------------------------------------------------

“Borrowing Base Certificate” shall have the meaning assigned to it in
Section 5.02(b) of the Funding Agreement.

“Borrowing Request” shall have the meaning assigned to it in Section 2.03(a) of
the Funding Agreement.

“Breakage Costs” shall have the meaning assigned to it in Section 2.10 of the
Funding Agreement.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or,
with respect to any remittances to be made by any Collection Account Bank or the
Concentration Account Bank to any related Account, in the jurisdiction(s) in
which the Accounts maintained by such Banks are located.

“Buyer” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

“Buyer Available Amounts” shall have the meaning assigned to it in Section 6.15
of the Sale Agreement.

“Buyer Indemnified Person” shall have the meaning assigned to it in Section 5.01
of the Sale Agreement.

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Change of Control” shall mean any event, transaction or occurrence after the
Closing Date as a result of which (a) any person or group of persons (within the
meaning of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities Exchange Commission under the Securities Exchange Act of 1934, as
amended) of a greater percentage of the issued and outstanding shares of Stock
of the Parent having the right to vote for the election of directors of the
Parent under ordinary circumstances than indirectly owned by the Mitac Group;
(b) during any period of twelve (12) consecutive calendar months ending after
the Closing Date, individuals who at the beginning of such twelve-month period
constituted the board of directors of the Parent (together with any new
directors whose election by the board of directors of the Parent or whose
nomination for election by the Stockholders of the Parent was approved by a vote
of at least two-thirds the directors then in office who either were directors at
the beginning of such

 

5

Annex X



--------------------------------------------------------------------------------

period or whose election or nomination for election was previously so approved)
cease for any reason other than death or disability to constitute a majority of
the directors then in office; (c) the Parent ceases to own and control, directly
or indirectly, all of the economic and voting rights associated with all of the
outstanding Stock, directly or indirectly, of any Originator (other than Parent)
or the Borrower; or (d) any Transaction Party has sold, transferred, conveyed,
assigned or otherwise disposed of all or substantially all of its assets (other
than such a sale of assets from one Originator to another Originator).

“Charge-Off” shall mean the extent to which any Transferred Receivable is
subject to any Dilution Factor described in clause (a) of the definition
thereof.

“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Borrower
Collateral or any other property of the Borrower or any Originator and (iii) any
such taxes, levies, assessment, charges or claims which constitute a lien or
encumbrance on any property of the Borrower or any Originator.

“Class” means, with respect to an Obligor, at any time of determination the
classification of such Obligor as a “Class A Obligor”, “Class B Obligor”, “Class
C Obligor” or “Class D Obligor”.

“Class A Obligor”, “Class B Obligor”, “Class C Obligor” and “Class D Obligor”,
respectively, shall mean at any time of determination, an Obligor having an
unsecured long-term debt rating and equivalent short-term rating from each of
S&P and Moody’s as described below:

 

Class of Obligor

  

Short-Term Rating

  

Long-Term Rating of Obligor

Class A Obligor

   A-1/P-1    A/A2 or higher

Class B Obligor

   A-2/P-2    A- or BBB+/ A3 or Baa1 (but lower than A/A2)

Class C Obligor

   A-3/P-3    BBB or BBB-/Baa2 or Baa3 (but lower than BBB+/Baa1)

Class D Obligor

   Lower than A-3/P-3 or Not Rated    Lower than BBB-/Baa3 or Not Rated

For purposes of calculating the foregoing, (i) an Obligor’s short term rating
from S&P and/or Moody’s shall govern, (ii) an Obligor which does not have a
short-term rating from S&P and/or Moody’s but which has the equivalent long-term
debt rating from such Rating Agency as described above shall be deemed to have
the related short-term rating, and (iii) if an Obligor’s short-term rating
results in two different “Classes of Obligor” (because of differences in the
short-term ratings assigned by each of S&P and Moody’s, the Class for such
Obligor shall be based upon the lower of the short-term ratings.

 

6

Annex X



--------------------------------------------------------------------------------

“Closing Date” shall mean February 12, 2007.

“Collection Account” shall mean any deposit account established by or assigned
to the Borrower for the deposit of Collections pursuant to and in accordance
with Section 6.01(a) of the Funding Agreement.

“Collection Account Agreement” shall mean any agreement among an Originator, the
Borrower, the Administrative Agent, and a Collection Account Bank with respect
to a Lockbox and Collection Account that provides, among other things, that
(a) all items of payment deposited in such Lockbox and Collection Account are
held by such Collection Account Bank as custodian for the Administrative Agent,
(b) such Collection Account Bank has no rights of setoff or recoupment or any
other claim against such Collection Account, as the case may be, other than for
payment of its service fees and other charges directly related to the
administration of such Collection Account and for returned checks or other items
of payment and (c) such Collection Account Bank agrees to forward all
Collections received in such Collection Account to (i) the Concentration Account
within one Business Day of receipt or (ii) if the Concentration Account is not
established, to the Agent Account within one Business Day of receipt, and is
otherwise in form and substance acceptable to the Administrative Agent.

“Collection Account Bank” shall mean any bank or other financial institution at
which one or more Collection Accounts are maintained.

“Collections” shall mean, with respect to any Transferred Receivable, all cash
collections and other proceeds of such Receivable (including late charges, fees
and interest arising thereon, and all recoveries with respect thereto that have
been written off as uncollectible).

“Commercial Paper” shall mean those certain short-term promissory notes issued
by the SMBC Discretionary Lender from time to time in the United States of
America commercial paper market.

“Commitment” shall mean as to any Lender (other than the Swing Line Lender), the
aggregate commitment of such Lender to make Revolving Credit Advances as set
forth in the signature page to the Funding Agreement or in the most recent
Assignment Agreement executed by such Lender, as such amount may be adjusted, if
at all, from time to time in accordance with the Funding Agreement.

“Commitment Reduction Notice” shall have the meaning assigned to it in
Section 2.02(a) of the Funding Agreement.

“Commitment Termination Date” shall mean the earliest of (a) the date so
designated pursuant to Section 9.01 of the Funding Agreement, (b) the Final
Advance Date, and (c) the date of termination of the Aggregate Commitment
specified in a notice from the Borrower to the Lenders delivered pursuant to and
in accordance with Section 2.02(b) of the Funding Agreement.

 

7

Annex X



--------------------------------------------------------------------------------

“Commitment Termination Notice” shall have the meaning assigned to it in
Section 2.02(b) of the Funding Agreement.

“Concentration Account” shall mean that certain account maintained by the
Borrower at Concentration Account Bank, which account shall be subject to a
Concentration Account Agreement.

“Concentration Account Agreement” shall mean any agreement among an Originator,
the Borrower, the Administrative Agent, and the Concentration Account Bank with
respect to the Concentration Account that provides, among other things, that
(a) all items of payment deposited in the Concentration Account are held by the
Concentration Account Bank as custodian for the Administrative Agent, (b) the
Concentration Account Bank has no rights of setoff or recoupment or any other
claim against the Concentration Account, as the case may be, other than for
payment of its service fees and other charges directly related to the
administration of the Concentration Account and for returned checks or other
items of payment and (c) the Concentration Account Bank agrees to forward all
Collections received in the Concentration Account to the Agent Account within
one Business Day of receipt, and is otherwise in form and substance acceptable
to the Administrative Agent.

“Concentration Account Bank” shall mean the bank or other financial institution
at which the Concentration Account is maintained.

“Concentration Percentage” shall mean, with respect to an Obligor as of any date
of determination, the General Concentration Percentage or, if applicable, the
Special Concentration Percentage for such Obligor at such date of determination.

“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Receivable.

“Contributed Receivables” shall have the meaning assigned to it in
Section 2.01(d) of the Sale Agreement.

“CP Rate” shall mean for each calendar month, a per annum rate of interest equal
to the sum of 0.55% plus the per annum rate equivalent to the weighted average
of the rates paid or payable by the SMBC Discretionary Lender from time to time
as interest on or otherwise (by means of interest rate hedges or otherwise) in
respect of Commercial Paper that is allocated, in whole or in part, to fund or
maintain the SMBC Discretionary Lender’s Advances during such calendar month,
which rates shall reflect and give effect to actual dealer fees, commissions of
placement agents and other issuance costs in respect of such Commercial Paper;
provided, that if for any reason the SMBC Discretionary Lender is unable to
issue Commercial Paper or determine the applicable rate hereto, the CP Rate
shall in all such cases be equal to the Index Rate.

“Credit Agreement” shall mean that certain Second Amended and Restated Credit
Agreement, dated as of February 12, 2007, among Parent, GE Capital as
administrative agent and the financial institutions from time to time party
thereto as lenders and as in effect on Closing Date together with all
amendments, restatements, supplements or modifications thereto that are in
effect on the Closing Date or adopted from time to time thereafter to the extent
not

 

8

Annex X



--------------------------------------------------------------------------------

prohibited under the Related Documents, and any refinancings, replacements or
refundings thereof that (a) are agreed to by (i) the Administrative Agent and
Requisite Lenders or (b) (i) have terms and conditions no less favorable (as
determined by the Administrative Agent, in the exercise of its reasonable credit
judgment) to the Administrative Agent or any Lender than the terms and
conditions of the existing Credit Agreement and (ii) with respect to which an
intercreditor agreement having terms and conditions acceptable to the
Administrative Agent and the Lenders.

“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Originators in effect on the
Closing Date and attached as Exhibit A to the Funding Agreement, as the same may
from time to time be amended, restated, supplemented or otherwise modified with
the prior written consent of the Administrative Agent.

“Daily Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.

“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred more than 90 days, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are not overdue by more than 90 days unless being contested in good faith,
(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all liabilities of such Person under Title IV of ERISA, (i) all
Guaranteed Indebtedness of such Person, (j) all indebtedness referred to in
clauses (a) through (i) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness, (k) all “Indebtedness” as such term
is defined in the Credit Agreement, (l) all “Loans” and other obligations of the
Parent and its Subsidiaries under the Credit Agreement (which shall only be Debt
of the Parent, its Subsidiaries and any Person who guarantees such Debt), and
(m) the Borrower Obligations.

“Default Rate” shall have the meaning assigned to it in Section 2.06(b) of the
Funding Agreement.

 

9

Annex X



--------------------------------------------------------------------------------

“Default Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the sum of (without duplication) (i) the aggregate Outstanding Balance of
all Transferred Receivables which became Defaulted Receivables during the
Settlement Period immediately preceding such date and (ii) with respect to any
Obligor that, during the Settlement Period immediately preceding such date,
became (A) a debtor in a voluntary or involuntary bankruptcy proceeding, or
(B) the subject of a comparable receivership or insolvency proceeding, the
aggregate Outstanding Balance of Transferred Receivables owing by such Obligor
that were owing by such Obligor before such Obligor became (x) a debtor in a
voluntary or involuntary bankruptcy proceeding, or (y) the subject of a
comparable receivership or insolvency,

to

(b) the aggregate Outstanding Balance of all Transferred Receivables originated
during the Settlement Period which ended three (3) months prior to the last day
of the Settlement Period immediately preceding such date.

“Default Trigger Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Outstanding Balance of all Defaulted Receivables as of the
last day of the three Settlement Periods immediately preceding such date;

to

(b) the aggregate Outstanding Balance of all Transferred Receivables originated
during the fourth, fifth and sixth Settlement Periods immediately preceding such
date.

“Defaulted Receivable” shall mean any Transferred Receivable (a) with respect to
which any payment, or part thereof, remains unpaid for more than 60 days after
its Maturity Date, (b) with respect to which the Obligor thereunder is a BK
Obligor or (c) that otherwise has been or should be written off in accordance
with the Credit and Collection Policies.

“Delinquency Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Outstanding Balance of all Transferred Receivables with
respect to which any payment, or part thereof, is between 31 and 60 days past
due as of the last day of the three Settlement Periods immediately preceding
such date

to

(b) the aggregate Outstanding Balance of all Transferred Receivables as of the
last day of the three Settlement Periods immediately preceding such date.

“Depositary” shall have the meaning assigned to it in Section 6.01(c)(i) of the
Funding Agreement.

 

10

Annex X



--------------------------------------------------------------------------------

“Dilution Factors” shall mean, with respect to any Transferred Receivable, any
portion of which (a) was reduced, canceled or written-off as a result of (i) any
credits, rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (either express or implied), allowances for early
payment, warehouse and other allowances, defective, rejected, returned or
repossessed merchandise or services, or any failure by any Originator to deliver
any merchandise or services or otherwise perform under the underlying Contract
or invoice, (ii) any change in or cancellation of any of the terms of the
underlying Contract or invoice or any cash discount, rebate, retroactive price
adjustment or any other adjustment by the applicable Originator which reduces
the amount payable by the Obligor on the related Receivable except to the extent
based on credit related reasons, or (iii) any setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (b) is subject to any specific
dispute, offset, counterclaim or defense whatsoever (except discharge in
bankruptcy of the Obligor thereof).

“Dilution Horizon Factor” shall mean, as of any date of determination, (x) the
aggregate principal amount of Transferred Receivables originated during the two
most recent Settlement Periods preceding such date divided by (y) the Net
Receivables Balance as of the end of the Settlement Period immediately preceding
such date.

“Dilution Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Dilution Factors for all Transferred Receivables during the
Settlement Period immediately preceding such date

to

(b) the aggregate Billed Amount of all Transferred Receivables originated during
the second Settlement Period immediately preceding such date.

“Dilution Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:

 

DRR

 

=

     (2 *ADR) + [(HDR-ADR) x (HDR/ADR)]] x DHF];       

where

DRR

 

=

     the Dilution Reserve Ratio;

ADR

 

=

     the average of the Dilution Ratios occurring during the twelve most recent
calendar Settlement Periods preceding such date;

HDR

 

=

     the highest Dilution Ratio occurring during the twelve most recent
Settlement Periods preceding such date; and

DHF

 

=

     the Dilution Horizon Factor.

 

11

Annex X



--------------------------------------------------------------------------------

“Dilution Trigger Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Dilution Factors for all Transferred Receivables for the three
Settlement Periods immediately preceding such date

to

(b) the aggregate Billed Amount for all Transferred Receivables originated
during the second, third and fourth Settlement Periods immediately preceding
such date.

“Dollars” or “$” shall mean lawful currency of the United States of America.

“Dynamic Advance Rate” shall mean, as of any date of determination, a percentage
equal to 100% minus the greatest of (i) 15.0%, (ii) the Minimum Reserve Ratio
and (iii) the sum of the Loss Reserve Ratio and the Dilution Reserve Ratio as of
such date.

“Effective Date” shall have the meaning assigned to it in Section 3.01 of the
Funding Agreement.

“Election Notice” shall have the meaning assigned to it in Section 2.01(d) of
the Sale Agreement.

“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:

(a)(i) that is due and payable within 30 days of the Billing Date thereof, and
(ii) with respect to which no payment or part thereof remains unpaid for more
than 60 days after its Maturity Date or more than 90 days after its Billing
Date; provided, that up to 10% of the Outstanding Balance of all Eligible
Receivables may be due and payable within 60 days of the Billing Date thereof so
long as they do not remain unpaid for more than 90 days after their Billing
Date.

(b) that is not a liability of an Excluded Obligor or an Obligor with respect to
which more than 50% of the aggregate Outstanding Balance of all Receivables
owing by such Obligor are more than 60 days past due from the Maturity Date
thereof or more than 90 days past due from the Billing Date thereof;

(c) that is not a liability of an Obligor organized under the laws of any
jurisdiction outside of the United States of America (including the District of
Columbia but otherwise excluding its territories and possessions);

(d) that is denominated and payable in Dollars in the United States of America
and is not represented by a note or other negotiable instrument or by chattel
paper;

(e) that is not subject to any right of rescission, dispute, offset (including,
without limitation, as a result of customer promotional allowances, discounts,
rebates, or claims for damages), hold back defense, adverse claim or other claim
(with only the portion of any such

 

12

Annex X



--------------------------------------------------------------------------------

Receivable subject to any such right of rescission, dispute, offset (including,
without limitation, as a result of customer promotional allowances, discounts,
rebates, or claims for damages), hold back defense, adverse claim or other claim
being considered an Ineligible Receivable by virtue of this clause (e)), whether
arising out of transactions concerning the Contract therefor or otherwise;

(f) with respect to which the Obligor thereunder is not a BK Obligor;

(g) that is not an Unapproved Receivable;

(h) that does not represent “billed but not yet shipped” goods or merchandise,
partially performed or unperformed services consigned goods or “sale or return”
goods and does not arise from a transaction for which any additional performance
by the Originator thereof, or acceptance by or other act of the Obligor
thereunder, including any required submission of documentation, remains to be
performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law;

(i) as to which the representations and warranties of Sections 4.01(v)(ii)
through (iv) of the Sale Agreement are true and correct in all respects as of
the Transfer Date therefor;

(j) that is not the liability of an Obligor that has any claim of a material
nature against or affecting the Originator thereof or the property of such
Originator which gives rise to a right of set-off against such Receivable (with
only that portion of Receivables owing by such Obligor equal to the amount of
such claim being an Ineligible Receivable); provided, that, claims which arise
in the ordinary course of business and are properly reflected in contra accounts
on the books and records of the Originators, the Borrower and the Servicer shall
not cause an otherwise Eligible Receivable to become ineligible under this
paragraph (j) but shall instead cause a reduction in the Outstanding Balance of
such Eligible Receivables for all computational purposes under the Related
Documents;

(k) that was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies;

(l) that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder enforceable by the holder thereof in accordance with its
terms;

(m) that is entitled to be paid pursuant to the terms of the Contract therefor
and has not been paid in full or been compromised, adjusted, extended, reduced,
satisfied, subordinated, rescinded or modified (except for adjustments to the
Outstanding Balance thereof to reflect Dilution Factors made in accordance with
the Credit and Collection Policies);

(n) that does not contravene in any material respect any laws, rules or
regulations applicable thereto (including laws, rules and regulations relating
to usury, consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract therefor is in
violation of any such law, rule or regulation that, in each case, could
reasonably be expected to have a material adverse effect on the collectibility,
value or payment terms of such Receivable;

 

13

Annex X



--------------------------------------------------------------------------------

(o) with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder; unless, in the case of a bankruptcy
proceeding, the applicable Originator has been designated as a “critical vendor”
and the Obligor thereunder has obtained (A) in the case of any Receivable
originated pre-petition, a final court order approving the payment of the
pre-petition claims of such Originator on an administrative priority basis or
(B) in the case of any Receivable originated post-petition, (1) a final court
order approving the payment of the post-petition claims of such Originator on an
administrative priority basis and (2) a debtor-in-possession financing facility
and management of the applicable Originator reasonably believes that such
financing will be available to pay the Receivables owing by such Obligor, and,
in any such case, such Obligor has agreed post-petition to pay the Receivables
owing by such Obligor on a current basis in accordance with its terms,
(iii) seeking payment of such Receivable or payment and performance of such
Contract or (iv) seeking any determination or ruling that could reasonably be
expected to materially and adversely affect the validity or enforceability of
such Receivable or such Contract;

(p) (i) that is an “account” within the meaning of the UCC (or any other
applicable legislation) of the jurisdictions in which the each of the
Originators, the Parent and the Borrower are organized and in which chief
executive offices of each of the Originators, the Parent and the Borrower are
located and (ii) under the terms of the related Contract, the right to payment
thereof may be freely assigned, including as a result of compliance with
applicable law (or with respect to which, the prohibition on the assignment of
rights to payment are made fully ineffective under applicable law);

(q) that is payable solely and directly to an Originator and not to any other
Person (including any shipper of the merchandise or goods that gave rise to such
Receivable), except to the extent that payment thereof may be made to a Lockbox
or otherwise as directed pursuant to Article VI of the Funding Agreement;

(r) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation of such
Receivable or the Contract therefor have been duly obtained, effected or given
and are in full force and effect;

(s) that is created through the provision of merchandise, goods or services by
the Originator thereof in the ordinary course of its business;

(t) that is not the liability of an Obligor that, under the terms of the Credit
and Collection Policies, is receiving or should receive merchandise, goods or
services on a “cash on delivery” basis;

(u) that does not constitute a rebilled amount arising from a deduction taken by
an Obligor with respect to a previously arising Receivable;

 

14

Annex X



--------------------------------------------------------------------------------

(v) as to which the Borrower has a first priority perfected ownership interest
and in which the Administrative Agent has a first priority perfected security
interest, in each case not subject to any Lien, right, claim, security interest
or other interest of any other Person (other than, in the case of the Borrower,
the Lien of the Administrative Agent for the benefit of the Lenders);

(w) to the extent such Transferred Receivable represents sales tax or a vendor
pass-through payment, such portion of such Receivable shall not be an Eligible
Receivable;

(x) that does not represent the balance owed by an Obligor on a Receivable in
respect of which the Obligor has made partial payment;

(y) with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise;

(z) with respect to which, if such Receivable is a Financing Receivable, the
Obligor under such Financing Receivable has entered into an intercreditor
agreement with GE Capital, Synnex and Borrower, in form and substance
satisfactory to the Administrative Agent and the agent under the Credit
Facility;

(aa) that do not arise under partially performed or unperformed Contracts for
services or the delivery of goods or merchandise; and

(bb) that complies with such other criteria and requirements as the
Administrative Agent in its reasonable credit judgment may from time to time
specify to the Borrower or the Originator thereof upon not less than ten
Business Days prior written notice.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.

“ERISA Affiliate” shall mean, with respect to any Originator, any trade or
business (whether or not incorporated) that, together with such Originator, are
treated as a single employer within the meaning of Sections 414(b), (c), (m) or
(o) of the IRC.

“ERISA Event” shall mean, with respect to any Originator or any ERISA Affiliate,
the occurrence of one or more of the following events: (a) any event described
in Section 4043(c) of ERISA with respect to a Title IV Plan unless the 30-day
requirement with respect thereto has been waived pursuant to the regulations
under Section 4043 of ERISA; (b) the withdrawal of any Originator or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a “substantial employer,” as defined in Section 4001(a)(2)
of ERISA; (c) the complete or partial withdrawal of any Originator or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any
Originator or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within 30 days;
(g) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to

 

15

Annex X



--------------------------------------------------------------------------------

administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 of ERISA; or (i) the loss
of a Qualified Plan’s qualification or tax exempt status.

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

“Event of Servicer Termination” shall have the meaning assigned to it in
Section 8.01 of the Sale Agreement.

“Excess Concentration Amount” shall mean, with respect to any Obligor of a
Transferred Receivable and as of any date of determination after giving effect
to all Eligible Receivables transferred on such date, the amount by which the
Outstanding Balance of Eligible Receivables owing by such Obligor exceeds
(i) the Concentration Percentage for such Obligor multiplied by (ii) the
Outstanding Balance of all Eligible Receivables on such date; provided, however,
that in the case of an Obligor which is an Affiliate of other Obligors, the
Excess Concentration Amount for such Obligor shall be calculated as if such
Obligor and such one or more affiliated Obligors were one Obligor.

“Excluded Obligor” shall mean any Obligor (a) that is an Affiliate of any
Originator, the Parent or the Borrower, (b) that is a Governmental Authority,
(c) that is Apptis Inc. or an Affiliate thereof (subject to the proviso in the
definition of “Excluded Receivable”), or (d) that is designated as an Excluded
Obligor by the Administrative Agent in its reasonable credit judgment upon ten
(10) Business Days’ prior written notice from the Administrative Agent to the
Borrower, the Lenders, the Servicer and the Parent.

“Excluded Receivable” shall mean any Receivable originated or acquired by an
Originator on or after the Effective Date and not transferred to Buyer prior to
the Effective Date, (a) which is a Mexico Receivable, (b) the Obligor of which
is Apptis Inc., or (c) which has been assigned or purported to be assigned to an
Originator by Apptis Inc.; provided, that if (i) Parent makes a written request
to Borrower and Borrower makes a written request to Administrative Agent, which
written requests (x) certify that Parent and Apptis Inc. have revised their
contractual arrangements to provide for Apptis Inc. to be a direct obligor of
Parent and attach the executed documentation evidencing such new contractual
arrangements, and (y) request Borrower, Administrative Agent and Lenders to
consider inclusion of all otherwise Eligible Receivables originated under such
new contractual arrangement as Transferred Receivables and as Receivables which
are not Excluded Receivables hereunder, (ii) such new contractual arrangements
and documentation evidencing such arrangements are in form and substance
satisfactory to Borrower, Administrative Agent and Lenders and otherwise reflect
that Receivables originated thereunder would otherwise be Eligible Receivables,
(iii) Administrative Agent and Lenders receive other evidence and due diligence
results satisfactory to Administrative Agent and Lenders with respect to such
new contractual arrangements and, among other things, evidencing that Apptis
Inc. is obligated to remit all amounts due thereunder directly to a Collection
Account, and (iv) each applicable Lender or SPV shall have received confirmation
of its Ratings after giving effect to the inclusion of such Receivables as
Transferred Receivables and Eligible Receivables hereunder, then after written
affirmation by Administrative

 

16

Annex X



--------------------------------------------------------------------------------

Agent, Lenders and Borrower of the foregoing and implementation of any
amendments to the Related Documents which the Administrative Agent and Lenders
in good faith determine are necessary to effectuate the foregoing, all
Receivables originated under such new contractual documentation shall cease to
be “Excluded Receivables” under the Related Documents and Apptis Inc. shall
cease to be an “Excluded Obligor” under the Related Documents.

“Existing Receivables Purchase Agreement” shall have the meaning assigned to it
in the Preamble of the Funding Agreement.

“Existing Transfer Agreement” shall have the meaning assigned to it in the
Preamble of the Sale Agreement.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by the Administrative Agent.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

“Fee Letter” shall mean that certain letter agreement dated the Closing Date
between the Parent and the Administrative Agent, amending and restating that
certain letter agreement dated December 13, 2004, between the Borrower and GE
Capital.

“Fees” shall mean any and all fees payable to the Administrative Agent or any
Lender pursuant to the Funding Agreement or any other Related Document,
including, without limitation, the Unused Commitment Fee.

“Final Advance Date” shall mean February 11, 2011, as such date may be extended
with the consent of the Borrower, the Lenders and the Administrative Agent.

“Financing Receivable” shall mean a Receivable which evidences the obligation of
an Obligor to pay the purchase price of merchandise, goods or services which are
neither purchased nor deemed purchased by such Obligor but which were financed
by such Obligor pursuant to a floorplan financing arrangement.

“Funding Agreement” shall mean that certain Second Amended and Restated
Receivables Funding and Administration Agreement dated as of the Closing Date,
by and among the Borrower, the Lenders the Swing Line Lender and the
Administrative Agent.

“Funding Availability” shall mean, as of any date of determination, the amount,
if any, by which the Borrowing Base exceeds the Outstanding Principal Amount, in
each case as of the end of the immediately preceding day.

“Funding Excess” shall mean, as of any date of determination, the extent to
which the Outstanding Principal Amount exceeds the Borrowing Base, in each case
as disclosed in the most recently submitted Borrowing Base Certificate or
Borrowing Request or as otherwise determined by the Administrative Agent based
on Borrower Collateral information available to it, including any information
obtained from any audit or from any other reports with respect to the Borrower
Collateral, which determination shall be final, binding and conclusive on all
parties to the Funding Agreement (absent manifest error).

 

17

Annex X



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied as such term is
further defined in Section 2(a) of this Annex X.

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation.

“General Concentration Percentage” shall mean at any time of determination with
respect to any Class of Obligor, an amount equal to the highest applicable
percentage listed opposite such Class of Obligor times the aggregate Outstanding
Balance of Eligible Receivables as of such time of determination:

 

Class of Obligor

  

Applicable Percentage

    

Class A Obligor

   8.0%   

Class B Obligor

   6.0%   

Class C Obligor

   3.0%   

Class D Obligor

   2.0%   

“General Trial Balance” shall mean, with respect to any Originator and as of any
date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Receivables owing by such Obligors as of
such date together with the aged Outstanding Balances of such Receivables, in
form and substance satisfactory to the Borrower and the Administrative Agent.

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase

 

18

Annex X



--------------------------------------------------------------------------------

property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (d) indemnify the owner of such primary
obligation against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be the amount equal to the lesser at
such time of (x) the stated or determinable amount of the primary obligation in
respect of which such Guaranteed Indebtedness is incurred and (y) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness; or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.

“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.

“Incremental Commitment Date” shall have the meaning assigned to it in
Section 2.02(d) of the Funding Agreement.

“Incremental Commitment Agreement” means an agreement delivered by an
Incremental Lender, in form and substance reasonably satisfactory to the
Administrative Agent and accepted by it and the Borrower, by which such
Incremental Lender confirms its new or additional commitment pursuant to
Section 2.02(d) and agrees to become bound to the Funding Agreement and other
Related Documents as a “Lender” thereunder.

“Incremental Lender” shall have the meaning assigned to it in Section 2.02(d) of
the Funding Agreement.

“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal).

“Indemnified Person” shall have the meaning assigned to it in Section 10.01(a)
of the Funding Agreement.

“Indemnified Taxes” shall have the meaning assigned to it in Section 2.08(h) of
the Funding Agreement.

“Index Rate” shall mean, for any day, a floating rate equal to the higher of
(a) the rate publicly quoted from time to time by The Wall Street Journal as the
“base rate on corporate loans at large U.S. money center commercial banks” (or,
if The Wall Street Journal ceases quoting a base rate of the type described, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), and (b) the sum of the
Federal Funds Rate plus fifty (50) basis points per annum. Each change in any
interest rate provided for in the Funding Agreement based upon the Index Rate
shall take effect at the time of such change in the Index Rate.

 

19

Annex X



--------------------------------------------------------------------------------

“Index Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the Index Rate. Unless a LIBOR Rate Disruption Event shall have
occurred, each Revolving Credit Advance shall be a LIBOR Rate Advance.

“Ineligible Receivable” shall mean any Receivable (or portion thereof) which
fails to satisfy all of the requirements of an “Eligible Receivable” set forth
in the definition thereof.

“Intercreditor Agreement” shall mean each of (i) that certain Second Amended and
Restated Intercreditor Agreement dated as of February 12, 2007, originally dated
December 19, 1997, entered into by and among Parent, Borrower and GE Capital, in
various capacities, (ii) that certain Second Amended and Restated Intercreditor
Agreement dated as of February 12, 2007, entered into by and among Parent,
Borrower, GE Capital, in various capacities and IBM Credit Corporation,
(iii) that certain Amended and Restated Intercreditor Agreement, dated as of
February 12, 2007, among Parent, Borrower, GE Commercial Distribution Finance
Corporation and GE Capital in various capacities, (iv) that certain Amended and
Restated Intercreditor Agreement, dated as of February 12, 2007, among Parent,
Borrower, GE Capital in various capacities and Hewlett-Packard Company, and
(v) each other intercreditor agreement entered into from time to time by Parent,
Borrower, GE Capital in various capacities, and other creditors.

“Interest Payment Date” shall mean, with respect to any Advance, the first
Business Day of each month; provided, that, in addition to the foregoing, each
of (x) the date upon which all of the Commitments have been terminated and the
aggregate Outstanding Principal Amount has been paid in full and (y) the
Commitment Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest which is then accrued under the Funding Agreement.

“Interest Reserve” shall mean, as of any date of determination, an amount equal
to the product of (i) 1.5, (ii) the Index Rate, (iii) the Outstanding Principal
Amount and (iv) a fraction, the numerator of which is the higher of (a) 30 and
(b) the Receivables Collection Turnover as of the end of the Settlement Period
immediately preceding such date multiplied by 2, and the denominator of which is
360.

“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated thereunder.

“Investments” shall mean, with respect to any Borrower Account Collateral, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.

“IRC” shall mean the Internal Revenue Code of 1986 and any regulations
promulgated thereunder.

“IRS” shall mean the Internal Revenue Service.

 

20

Annex X



--------------------------------------------------------------------------------

“Lender” shall have the meaning assigned to it in the preamble of the Funding
Agreement. For the avoidance of doubt, unless the context otherwise requires,
the term “Lenders” includes the Swing Line Lender.

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

“LIBOR Rate” shall mean, for each calendar month, a per annum rate of interest
(I) with respect to the SMBC Discretionary Lender, equal to the CP Rate and (II)
with respect to all other Lenders, that rate determined by the Administrative
Agent equal to the sum of 0.55% plus:

(a) the offered rate for deposits in United States Dollars for the applicable
calendar month which appears on Telerate Page 3750 as of 11:00 a.m., London
time, on the second full LIBOR Business Day next preceding the first day of each
calendar month (unless the first day of such calendar month is not a LIBOR
Business Day, in which event the next succeeding LIBOR Business Day will be
used); divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) LIBOR Business Days prior to the beginning of such calendar
month (including basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve system or other
governmental authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) which are required to
be maintained by a member bank of the Federal Reserve System;

provided, that if the introduction of or any change in any law or regulation (or
any change in the interpretation thereof) shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for a
Lender to agree to make or to make or to continue to fund or maintain any
Advances at the LIBOR Rate, then, unless a LIBOR Rate Disruption Event shall
have occurred, the LIBOR Rate shall in all such cases be equal to the Index
Rate. For the avoidance of doubt, except as provided in the immediately
preceding proviso, the LIBOR Rate determined for any calendar month shall remain
fixed for such calendar month.

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to the Administrative Agent
and the Borrower.

“LIBOR Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the LIBOR Rate. Unless a LIBOR Rate Disruption Event shall have
occurred, each Revolving Credit Advance shall be a LIBOR Rate Advance.

“LIBOR Rate Disruption Event” means, for any Lender, notification by such Lender
to the Borrower and the Administrative Agent of any of the following:
(i) determination by such Lender that it would be contrary to law or the
directive of any central bank or other

 

21

Annex X



--------------------------------------------------------------------------------

governmental authority to obtain United States dollars in the London interbank
market to fund or maintain its Advances, (ii) the inability of such Lender, by
reason of circumstances affecting the London interbank market generally, to
obtain United States dollars in such market to fund its Advances or (iii) a
determination by such Lender that the maintenance of its Advances will not
adequately and fairly reflect the cost to such Lender of funding such investment
at such rate.

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.

“Lockbox” shall have the meaning assigned to it in Section 6.01(a)(ii) of the
Funding Agreement.

“Loss Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:

 

LRR   =      (LHF * ARR)] * 2,        where LRR   =      the Loss Reserve Ratio;
LHF   =      a Loss Horizon Factor equal to (x) the aggregate principal amount
of Transferred Receivables originated during the three (3) most recent
Settlement Periods preceding such date divided by (z) the Net Receivables
Balance as of the end of the Settlement Period immediately preceding such date;
ARR   =      the highest three-month rolling average of the Default Ratios
occurring during the twelve most recent Settlement Periods.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, or financial or other condition of
(i) any Originator or the Originators considered as a whole, (ii) the Borrower,
(iii) the Servicer or (iv) the Parent and its Subsidiaries considered as a
whole, (b) the ability of any Originator, the Borrower, the Parent or the
Servicer to perform any of its obligations under the Related Documents in
accordance with the terms thereof, (c) the validity or enforceability of any
Related Document or the rights and remedies of the Borrower, the Lenders,
SMBC-SI or the Administrative Agent under any Related Document, (d) the federal
income tax attributes of the sale, contribution or pledge of the

 

22

Annex X



--------------------------------------------------------------------------------

Transferred Receivables pursuant to any Related Document or (e) the Transferred
Receivables (or collectibility thereof), the Contracts therefor, the Borrower
Collateral (in each case, taken as a whole) or the ownership interests or Liens
of the Borrower or the Lenders or the Administrative Agent thereon or the
priority of such interests or Liens.

“Maturity Date” shall mean, with respect to any Receivable, the due date for
payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.

“Mexico Receivables” shall mean Receivables arising out of any of the following:
(a) the Accounts Receivable Assignment Agreement dated as of February 28, 2006,
among Corporative Lanix, S.A. de C.V., Alef Soluciones Integrales, S.A. de C.V.
and Accesorios y Suministros Informáticos, S.A. de C.V. (collectively, the
“Lanix Consortium”), as assignors, Synnex Mexico and the Originator, as
assignee, as the same may be amended, extended, replaced, restated, supplemented
or otherwise modified from time to time, (b) the Accounts Receivables Assignment
Agreement dated as of December 5, 2005, among the Lanix Consortium, as
assignors, Synnex Mexico and the Originator as assignee, as the same may be
amended, extended, replaced, restated, supplemented or otherwise modified from
time to time, (c) the Multiannual Services Agreement (Contracto Multianual de
Prestación de Servicios) number 62.PE.2005-2010, dated October 31, 2005, between
the Lanix Consortium, as service providers, and the Ministry of Education
(Secretaría de Educación Pública), a Ministry of the Federal Public
Administration of México (the “SEP”), as the same may be amended, extended,
replaced, restated, supplemented or otherwise modified from time to time, and
(d) the Multiannual Services Agreement (Contracto Multianual de Prestación de
Servicios) number 62.PE.2005-2010, dated October 31, 2005, between the Lanix
Consortium, as service providers, and SEP, as the same may be amended, extended,
replaced, restated, supplemented or otherwise modified from time to time.

“Minimum Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:

 

MRR

 

=

     ADR * DHF + CF

where

      

MRR

 

=

     the Minimum Reserve Ratio;

ADR

 

=

     the average of the Dilution Ratios occurring during the twelve most recent
calendar Settlement Periods preceding such date;

DHF

 

=

     the Dilution Horizon Factor.

CF

 

=

     a Concentration Factor equal to the greatest of (a) the single largest
Concentration Percentage applicable to any Class B Obligor, (b) the sum of the
two largest Concentration Percentages applicable to any Class C Obligor and (c)
the sum of the four largest Concentration Percentages applicable to any Class D
Obligor (e.g. (x) if there is an Obligor that is a Class B Obligor that has a
Special Concentration Percentage and all other Class B Obligors have a General
Concentration Percentage, then clause (a) would be the applicable Special
Concentration Percentage for such Class B Obligor and (y) if there is one
Obligor that is a Class C Obligor with a Special Concentration Percentage and
the General Concentration Percentage is applicable to all other Class C
Obligors, clause (b) would be the sum of (i) the applicable Special
Concentration Percentage for such Class C Obligor and (ii) the otherwise
applicable General Concentration Percentage for a Class C Obligor).

 

23

Annex X



--------------------------------------------------------------------------------

“Mitac Group” shall mean any or all of Mitac International Corp., a Taiwanese
corporation, Union Petrochemical Corp., a Taiwanese corporation and Synnex
Technology International, a Taiwanese corporation.

“Monthly Report” shall have the meaning assigned to it in paragraph (a) of Annex
5.02(a) to the Funding Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA with respect to which any Originator or ERISA
Affiliate is making, is obligated to make, or has made or been obligated to
make, contributions on behalf of participants who are or were employed by any of
them.

“Net Receivables Balance” means, as of any date of determination, the amount
equal to:

(a) the Outstanding Balance of Eligible Receivables,

minus

(b) the Excess Concentration Amount.

in each case as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or as otherwise determined by the
Administrative Agent based on Borrower Collateral information available to it,
including any information obtained from any audit or from any other reports with
respect to the Borrower Collateral, which determination shall be final, binding
and conclusive on all parties to the Funding Agreement (absent manifest error).

“Net Worth” means as of any date of determination, the excess, if any, of
(a) the aggregate Outstanding Balance of the Transferred Receivables at such
time, over (b) the sum of (i) the Outstanding Principal Amount at such time,
plus (ii) the aggregate outstanding principal balance of the Subordinated Loans
(including any Subordinated Loan proposed to be made on the date of
determination).

“Non-Consenting Lender” shall have the meaning assigned to it in
Section 12.07(c) of the Funding Agreement.

 

24

Annex X



--------------------------------------------------------------------------------

“Non-Funding Lender” shall have the meaning assigned to it in Section 2.03(e) of
the Funding Agreement.

“Notes” shall mean, collectively, the Revolving Notes and the Swing Line Note.

“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof.

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

“Originator” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

“Originator Support Agreement” shall mean an agreement substantially in the form
of Exhibit 2.03 to the Sale Agreement made by Parent in favor of the Borrower.

“Other Lender” shall have the meaning assigned to it in Section 2.03(e) of the
Funding Agreement.

“Outstanding Balance” shall mean, with respect to any Receivable, as of any date
of determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Obligor thereunder, minus (c) all discounts to, or any other modifications by,
the Originator, the Borrower or the Servicer that reduce such Billed Amount;
provided, that if the Administrative Agent or the Servicer makes a good faith
determination that all payments by such Obligor with respect to such Billed
Amount have been made, the Outstanding Balance shall be zero.

“Outstanding Principal Amount” shall mean, as of any date of determination, the
amount equal to (a) the aggregate Advances made by the Lenders under the Funding
Agreement on or before such date, minus (b) the aggregate amounts disbursed to
any Lender in reduction of the principal of such Advances pursuant to the
Funding Agreement on or before such date and not required to be returned as
preference payments or otherwise; provided, that references to the Outstanding
Principal Amount of any Lender shall mean an amount equal to (x) the aggregate
Advances made by such Lender pursuant to the Funding Agreement on or before such
date, minus (y) the aggregate amounts disbursed to such Lender in reduction of
the principal of such Advances pursuant to the Funding Agreement on or before
such date and not required to be returned as preference payments or otherwise.

“Parent” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

“Parent Group” shall mean the Parent and each of its Affiliates other than the
Borrower.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Plan” shall mean a Plan described in Section 3(2) of ERISA.

 

25

Annex X



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges or levies not yet due and
payable; (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
government contracts, contracts (other than contracts for the payment of
money) or leases to which any Originator, the Borrower or the Servicer is a
party as lessee made in the ordinary course of business; (d) deposits securing
statutory obligations of any Originator, the Borrower or the Servicer;
(e) inchoate and unperfected workers’, mechanics’, suppliers’ or similar Liens
arising in the ordinary course of business; (f) carriers’, warehousemen’s or
other similar possessory Liens arising in the ordinary course of business;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Originator, the Borrower or the Servicer is a party;
(h) any judgment Lien not constituting a Termination Event under Section 8.01(g)
of the Funding Agreement; (i) Liens existing on the Closing Date and listed on
Schedule 5.03(b) of the Funding Agreement; and (j) presently existing or
hereinafter created Liens in favor of the Buyer, the Borrower, the Lenders or
the Administrative Agent under the Funding Agreement and the Related Documents.

“Permitted Investments” shall mean any of the following:

(a) obligations of, or guaranteed as to the full and timely payment of principal
and interest by, the United States of America or obligations of any agency or
instrumentality thereof if such obligations are backed by the full faith and
credit of the United States of America, in each case with maturities of not more
than 90 days from the date acquired;

(b) repurchase agreements on obligations of the type specified in clause (a) of
this definition; provided, that the short-term debt obligations of the party
agreeing to repurchase are rated at least A-1 or the equivalent by S&P and P-1
or the equivalent by Moody’s;

(c) federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1 or the equivalent by S&P and P-1 or the equivalent by Moody’s;

(d) commercial paper of any corporation incorporated under the laws of the
United States of America or any state thereof with original maturities of not
more than 180 days that on the date of acquisition are rated at least A-1 or the
equivalent by S&P and P-1 or the equivalent by Moody’s; and

(e) securities of money market funds rated at least A-1 or the equivalent by S&P
and P-1 or the equivalent by Moody’s.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.

 

26

Annex X



--------------------------------------------------------------------------------

“Plan” shall mean, at any time during the preceding five years, an “employee
benefit plan,” as defined in Section 3(3) of ERISA, that any Originator or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any Originator or ERISA
Affiliate.

“Power of Attorney” shall have the meaning assigned to it in Section 9.05 of the
Sale Agreement or Section 9.03 of the Funding Agreement, as applicable.

“Pro Rata Share” shall mean with respect to all matters relating to any Lender
(other than the Swing Line Lender), the percentage obtained by dividing (i) the
Commitment of that Lender by (ii) the Aggregate Commitment, as such percentage
may be adjusted by assignments permitted pursuant to Section 12.02 of the
Funding Agreement; provided, however, if all of the Commitments are terminated
pursuant to the terms of the Funding Agreement, then “Pro Rata Share” shall mean
with respect to all matters relating to any Lender, the percentage obtained by
dividing (x) the sum of (A) such Lender’s Revolving Credit Advances, plus
(B) such Lender’s share of the obligations to purchase participations in Swing
Line Loans and refinance Swing Line Loans pursuant to Section 2.01(b)(iii) and
(iv) of the Funding Agreement, by (y) the aggregate Outstanding Principal
Amount.

“Projections” shall mean the Parent’s forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; and (c) cash flow statements consistent
with the historical financial statements of the Parent, together with
appropriate supporting details and a statement of underlying assumptions.

“Proposed Change” shall have the meaning assigned to it in Section 12.07(c) of
the Funding Agreement.

“Qualified Plan” shall mean a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.

“Rating Agency” shall mean Moody’s or S&P.

“Ratings” means for the SMBC Discretionary Lender or any SPV or any other Lender
which requires such a “Rating” in connection with the Funding Agreement, the
ratings by the Rating Agencies of such Person of the indebtedness for borrowed
money of such Person.

“Ratios” shall mean, collectively, the Default Ratio, the Default Trigger Ratio,
the Delinquency Ratio, the Dilution Ratio, the Dilution Reserve Ratio, the
Dilution Trigger Ratio and the Receivables Collection Turnover.

“Receivable” shall mean, with respect to any Obligor:

(a) indebtedness of such Obligor (whether constituting an account, chattel
paper, document, instrument or general intangible (under which the Obligor’s
principal obligation is a monetary obligation) and whether or not earned by
performance) arising from the provision of merchandise, goods or services by an
Originator, or other Person approved by the Administrative Agent and the Lenders
in their sole discretion, to such Obligor (or in the case of a Financing
Receivable, to a third party), including the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto;

 

27

Annex X



--------------------------------------------------------------------------------

(b) all Liens and property subject thereto from time to time securing or
purporting to secure any such indebtedness of such Obligor;

(c) all guaranties, indemnities and warranties, insurance policies, financing
statements, supporting obligations and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness;

(d) all right, title and interest of any Originator, the Parent or the Borrower
in and to any goods (including returned, repossessed or foreclosed goods) the
sale of which gave rise to a Receivable;

(e) all Collections with respect to any of the foregoing;

(f) all Records with respect to any of the foregoing; and

(g) all proceeds with respect to any of the foregoing.

“Receivables Assignment” shall have the meaning assigned to it in
Section 2.01(a) of the Sale Agreement.

“Receivables Collection Turnover” shall mean, as of any date of determination,
the amount (expressed in days) equal to:

(a) a fraction, (i) the numerator of which is equal to the aggregate Outstanding
Balance of Transferred Receivables on the first day of the Settlement Period
immediately preceding such date and (ii) the denominator of which is equal to
aggregate Collections received during such Settlement Period with respect to all
Transferred Receivables,

multiplied by

(b) the number of days per period contained in such Settlement Period.

“Receivables Collection Turnover Trigger” shall mean, as of any date of
determination, the amount (expressed in days) equal to:

(a) a fraction, (i) the numerator of which is equal to the aggregate Outstanding
Balance of Transferred Receivables on the first day of the three (3) Settlement
Periods immediately preceding such date and (ii) the denominator of which is
equal to aggregate Collections received during such three (3) Settlement Periods
with respect to all Transferred Receivables,

multiplied by

(b) the average number of days per period contained in such three (3) Settlement
Periods.

 

28

Annex X



--------------------------------------------------------------------------------

“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Originator, the Servicer, any Sub-Servicer or the Borrower
with respect to the Receivables and the Obligors thereunder and the Borrower
Collateral.

“Refunded Swing Line Loan” shall have the meaning assigned to it in
Section 2.01(b)(iii) of the Funding Agreement.

“Regulatory Change” shall mean any change after the Closing Date in any federal,
state or foreign law, regulation (including Regulation D of the Federal Reserve
Board), pronouncement by the Financial Accounting Standards Board or the
adoption or making after such date of any interpretation, directive or request
under any federal, state or foreign law or regulation (whether or not having the
force of law) by any Governmental Authority, the Financial Accounting Standards
Board, or any central bank or comparable agency, charged with the interpretation
or administration thereof that, in each case, is applicable to any Affected
Party.

“Rejected Amount” shall have the meaning assigned to it in Section 4.04 of the
Sale Agreement.

“Related Documents” shall mean each Collection Account Agreement, the
Concentration Account Agreement, the Borrower Account Agreement, the Sale
Agreement, the Funding Agreement, the Revolving Notes, the Swing Line Note, each
Receivables Assignment, the Subordinated Notes, each Originator Support
Agreement, each Incremental Commitment Agreement, and all other agreements,
instruments, documents and certificates identified in the Schedule of Documents
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Person, or any employee of any Person,
and delivered in connection with the Sale Agreement, the Funding Agreement or
the transactions contemplated thereby. Any reference in the Sale Agreement, the
Funding Agreement or any other Related Document to a Related Document shall
include all Appendices thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to such Related Document as the
same may be in effect at any and all times such reference becomes operative.

“Repayment Notice” shall have the meaning assigned to it in Section 2.03(h) of
the Funding Agreement.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA.

“Required Capital Amount” means, at any time of determination, an amount equal
to (a) the Loss Reserve Ratio times 1.25 times the Net Receivables Balance plus
(b) the Outstanding Balance of all Transferred Receivables (other than
Charge-Offs) on which any amount is unpaid more than 90 days past its Maturity
Date plus (c) the sum of the Excess Concentration Amounts for the three Obligors
with the largest aggregate Outstanding Balance of Eligible Receivables.

 

29

Annex X



--------------------------------------------------------------------------------

“Requisite Lenders” shall mean (a) two or more Lenders having in the aggregate
more than fifty-one percent (51%) of the Aggregate Commitment, or (b) if the
Commitments have been terminated, two or more Lenders having in the aggregate
more than fifty-one percent (51%) aggregate Outstanding Principal Amount;
provided that if at any time there is only one Lender party to the Funding
Agreement, “Requisite Lenders” shall mean such Lender.

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

“Revolving Credit Advance” shall have the meaning assigned to it in Section 2.01
of the Funding Agreement. Unless a LIBOR Rate Disruption Event shall have
occurred, each Revolving Credit Advance shall be a LIBOR Rate Advance.

“Revolving Note” shall have the meaning assigned to it in Section 2.01(b) of the
Funding Agreement.

“Revolving Period” shall mean the period from and including the Closing Date
through and including the day immediately preceding the Commitment Termination
Date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Sale” shall mean with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the Borrower in accordance
with the terms of the Sale Agreement.

“Sale Agreement” shall mean that certain Second Amended and Restated Receivables
Sale and Servicing Agreement dated as of the Closing Date, by and among each
Originator, Servicer and the Borrower, as the Buyer thereunder.

“Sale Price” shall mean, with respect to any Sale of any Sold Receivable, a
price calculated by the Borrower and approved from time to time by the
Administrative Agent equal to:

(a) the Outstanding Balance of such Sold Receivable, minus

(b) a discount reflecting the expected costs to be incurred by the Borrower in
financing the purchase of the Sold Receivables until the Outstanding Balance of
such Sold Receivables is paid in full, minus

(c) a discount reflecting the portion of the Sold Receivables that is reasonably
expected by such Originator on the Transfer Date to become Defaulted Receivables
by reason of clause (b) of the definition thereof, minus

 

30

Annex X



--------------------------------------------------------------------------------

(d) a discount reflecting the portion of the Sold Receivables that is reasonably
expected by such Originator on the Transfer Date to be reduced on account of
Dilution Factors, minus

(e) amounts expected to be paid to the Servicer with respect to the servicing,
administration and collection of the Sold Receivables;

provided, that such calculations shall be determined based on the historical
experience of (y) such Originator, with respect to the calculations required in
each of clauses (c) and (d) above, and (z) the Borrower, with respect to the
calculations required in clauses (b) and (f) above.

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Sale Agreement, the Funding Agreement and the
other Related Documents and the transactions contemplated thereunder,
substantially in the form attached as Annex Y to the Funding Agreement and the
Sale Agreement.

“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., and any regulations promulgated thereunder.

“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder.

“Servicer” shall have the meaning assigned to it in the Preamble to the Sale
Agreement.

“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that (a) an Event of Servicer Termination has occurred and
(b) the Servicer’s appointment under the Funding Agreement has been terminated.

“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by
(b) the Outstanding Balance of Transferred Receivables on such day.

“Servicing Fee Rate” shall mean 1.00%.

“Servicing Fee Reserve” shall mean, as of any date of determination, an amount
equal to the product of (i) the Servicing Fee Rate, (ii) the Outstanding Balance
of Transferred Receivables and (iii) a fraction, the numerator of which is the
higher of (a) 30 and (b) the Receivables Collection Turnover as of the end of
the Settlement Period immediately preceding such date multiplied by 2, and the
denominator of which is 360.

“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Transferred Receivables
and whose name appears on any Officer’s Certificate listing servicing officers
furnished to the Administrative Agent by the Servicer, as such certificate may
be amended from time to time.

 

31

Annex X



--------------------------------------------------------------------------------

“Servicing Records” shall mean all Records prepared and maintained by the
Servicer with respect to the Transferred Receivables and the Obligors
thereunder.

“Settlement Date” shall mean (i) the first Business Day of each calendar month,
provided that if such day is not a Business Day, shall mean the next Business
Day, and (ii) from and after the occurrence of a Termination Event, any other
Business Day designated as such by the Administrative Agent in its sole
discretion.

“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes,
(i) with respect to the initial Settlement Period, the period from and including
the Closing Date through and including the last day of the calendar month in
which the Closing Date occurs, (ii) with respect to the final Settlement Period,
the period ending on the Termination Date and beginning with the first day of
the calendar month in which the Termination Date occurs, and (iii) with respect
to all other Settlement Periods, each calendar month.

“SMBC Committed Lender” shall mean Sumitomo Mitsui Banking Corporation.

“SMBC Discretionary Lender” shall mean Manhattan Asset Funding Company LLC.

“SMBC Lender Group” shall mean the SMBC Committed Lender and the SMBC
Discretionary Lender.

“SMBC-SI” shall mean SMBC Securities, Inc., as representative on behalf of the
SMBC Lender Group.

“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Debts or liabilities beyond such
Person’s ability to pay as such Debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Concentration Percentage” shall mean, with respect to any Obligor, that
percentage, if any, set forth in Annex Z to the Funding Agreement with respect
to such Obligor,

 

32

Annex X



--------------------------------------------------------------------------------

or, with respect to any such Obligor or any other Obligor, such other percentage
as the Administrative Agent may at any time and from time to time designate in a
written notification to the Borrower and the Servicer, which designation
(a) shall be in the Administrative Agent and Lenders’ sole discretion if
increasing the then applicable percentage and (b) shall be in the Administrative
Agent’s reasonable credit judgment if decreasing the then applicable percentage.

“SPV” shall mean any special purpose funding vehicle which acquires any interest
in a Lender’s Advances under the Funding Agreement.

“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).

“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.

“Subordinated Loan” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.

“Subordinated Note” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.

“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.

“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with
Section 7.01 of the Sale Agreement relating to the servicing, administration or
collection of the Transferred Receivables.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or (b) that is directly or indirectly controlled by such Person
within the meaning of control under Section 15 of the Securities Act.

“Successor Servicer” shall have the meaning assigned to it in Section 9.02 of
the Sale Agreement.

“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Borrower, the Lenders and the
Administrative Agent.

“Swing Line Advance” shall have the meaning assigned to it in Section 2.01(b)(i)
of the Funding Agreement.

 

33

Annex X



--------------------------------------------------------------------------------

“Swing Line Commitment” shall mean, as to the Swing Line Lender, the commitment
of the Swing Line Lender to make Swing Line Advances pursuant to the terms of
the Funding Agreement. As of the Closing Date, the Swing Line Commitment is
$65,000,000.

“Swing Line Lender” shall have the meaning set forth in the Preamble of the
Funding Agreement.

“Swing Line Loan” shall mean at any time, the aggregate amount of Swing Line
Advances outstanding to the Borrower.

“Swing Line Note” shall have the meaning assigned to it in Section 2.01(b)(ii)
of the Funding Agreement.

“Synnex Mexico” shall mean Synnex de Mexico S.A. de C.V., a Subsidiary of the
Originator.

“Termination Date” shall mean the date on which (a) the Outstanding Principal
Amount has been permanently reduced to zero, (b) all other Borrower Obligations
under the Funding Agreement and the other Related Documents have been
indefeasibly repaid in full and completely discharged and (c) the Aggregate
Commitment has been irrevocably terminated in accordance with the provisions of
Section 2.02(b) of the Funding Agreement.

“Termination Event” shall have the meaning assigned to it in Section 8.01 of the
Funding Agreement.

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA and that any Originator or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

“Transaction Parties” means the Originators, the Servicer and, if the Parent is
not the Servicer, the Parent.

“Transfer” shall mean any Sale or contribution (or purported Sale or
contribution) of Transferred Receivables by any Originator to the Borrower
pursuant to the terms of the Sale Agreement.

“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of the
Sale Agreement.

“Transferred Receivable” shall mean any Sold Receivable or Contributed
Receivable; provided, that any Receivable repurchased by an Originator thereof
pursuant to Section 4.04 of the Sale Agreement shall not be deemed to be a
Transferred Receivable from and after the date of such repurchase unless such
Receivable has subsequently been repurchased by or contributed to the Borrower.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.

 

34

Annex X



--------------------------------------------------------------------------------

“Unapproved Receivable” shall mean any receivable (a)(i) with respect to which
the Originator’s customer relationship with the Obligor thereof arises as a
result of the acquisition by such Originator of another Person, or (ii) that was
originated in accordance with standards established by another Person acquired
by an Originator, in each case, solely with respect to any such acquisitions
that have not been approved in writing by the Administrative Agent and the
Lenders and then only for the period prior to any such approval, or (b) that
constitutes a Mexico Receivable.

“Underfunded Plan” shall mean any Plan that has an Underfunding.

“Underfunding” shall mean, with respect to any Title IV Plan, the excess, if
any, of (a) the present value of all benefits under the Title IV Plan (based on
the assumptions used to fund the Title IV Plan pursuant to Section 412 of the
IRC) as of the most recent valuation date over (b) the fair market value of the
assets of such Title IV Plan as of such valuation date.

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five years following a transaction
that might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Originator or
any ERISA Affiliate as a result of such transaction.

“Unrelated Amounts” shall have the meaning assigned to it in Section 7.03 of the
Sale Agreement.

“Unused Commitment Fee” shall mean a fee equal to the product of (i) the amount
by which the Aggregate Commitment exceeds the Outstanding Principal Amount (in
each case, as of any date of determination) and (ii) a per annum margin equal to
0.20%.

“Weekly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.

“Welfare Plan” means a Plan described in Section 3(i) of ERISA.

SECTION 2. Other Terms and Rules of Construction.

(a) Accounting Terms. Unless otherwise specifically provided therein, any
accounting term used in any Related Document shall have the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed in accordance with GAAP consistently applied. That
certain items or computations are explicitly modified by the phrase “in
accordance with GAAP” shall in no way be construed to limit the foregoing.

 

35

Annex X



--------------------------------------------------------------------------------

(b) Other Terms. All other undefined terms contained in any of the Related
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the UCC as in effect in the State of New York to the extent the
same are used or defined therein.

(c) Rules of Construction. Unless otherwise specified, references in any Related
Document or any of the Appendices thereto to a Section, subsection or clause
refer to such Section, subsection or clause as contained in such Related
Document. The words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Related Document refer to such Related Document as a
whole, including all annexes, exhibits and schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule. Any reference to any amount on any date of
determination means such amount as of the close of business on such date of
determination. Any reference to or definition of any document, instrument or
agreement shall, unless expressly noted otherwise, include the same as amended,
restated, supplemented or otherwise modified from time to time. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”; the word “or” is not
exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Related Documents) or, in
the case of Governmental Authorities, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.

(d) Rules of Construction for Determination of Ratios. The Ratios as of the last
day of the Settlement Period immediately preceding the Closing Date shall be
established by the Administrative Agent on or prior to the Closing Date and the
underlying calculations for periods immediately preceding the Closing Date to be
used in future calculations of the Ratios shall be established by the
Administrative Agent on or prior to the Closing Date in accordance with the form
of Monthly Report. For purposes of calculating the Ratios, (i) averages shall be
computed by rounding to the second decimal place and (ii) the Settlement Period
in which the date of determination thereof occurs shall not be included in the
computation thereof and the first Settlement Period immediately preceding such
date of determination shall be deemed to be the Settlement Period immediately
preceding the Settlement Period in which such date of determination occurs.

 

36

Annex X